


110 HR 5955 IH: Increased Access to

U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5955
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2008
			Mr. Walberg (for
			 himself, Mr. Franks of Arizona,
			 Mr. Feeney,
			 Mr. Kline of Minnesota,
			 Mr. Tiahrt,
			 Mr. Chabot, and
			 Mr. Bartlett of Maryland) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Education and Labor,
			 Judiciary, and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for comprehensive health
		  reform.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Making Health Care More
			 Affordable Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—HEALTH INSURANCE TAX CREDIT
					Sec. 101. Refundable credit for health insurance
				coverage.
					Sec. 102. Advance payment of credit for purchasers of qualified
				health insurance.
					Title II—SMALL BUSINESS HEALTH PLANS
					Sec. 201. Rules governing association health plans.
					Sec. 202. Clarification of treatment of single employer
				arrangements.
					Sec. 203. Enforcement provisions relating to association health
				plans.
					Sec. 204. Cooperation between Federal and State
				authorities.
					Sec. 205. Effective date and transitional and other
				rules.
					Title III—PURCHASE HEALTH INSURANCE ACROSS STATE LINES
				
					Sec. 301. Cooperative governing of individual health insurance
				coverage.
					Sec. 302. Severability.
					Title IV—EXPANSION OF HEALTH SAVINGS ACCOUNTS
					Subtitle A—Promoting Health for Future Generations
					Sec. 401. Short title.
					Sec. 402. Increase in HSA contribution limitation.
					Sec. 403. Medicare and VA healthcare enrollees eligible to
				contribute to HSA.
					Sec. 404. Expanding additional contributions
				limitation.
					Sec. 405. Eligibility to contribute to HSA.
					Sec. 406. Deduction of premiums for high deductible health
				plans.
					Sec. 407. MSA plan deductible exception for preventive
				care.
					Sec. 408. Permitting individual contributions to Medicare
				Advantage MSA.
					Sec. 409. Allowing MSA and HSA rollover to adult child of
				account holder.
					Sec. 410. Permitting Medicare Advantage MSA funds to be used
				for wellness and fitness programs.
					Sec. 411. Health reimbursement arrangements and spending
				arrangements in combination with health savings accounts.
					Sec. 412. Special rule for certain medical expenses incurred
				before establishment of account.
					Sec. 413. Allow both spouses to make catch-up contributions to
				the same HSA account.
					Sec. 414. FSA and HRA Termination to fund HSAs.
					Subtitle B—Increased Access to Health Insurance through
				HSAs
					Sec. 421. Short title.
					Sec. 422. Purchase of health insurance from health savings
				accounts.
					Title V—Health Care Tort Reform
					Sec. 501. Findings and purpose.
					Sec. 502. Encouraging speedy resolution of claims.
					Sec. 503. Compensating patient injury.
					Sec. 504. Maximizing patient recovery.
					Sec. 505. Additional health tort reform benefits.
					Sec. 506. Punitive damages.
					Sec. 507. Authorization of payment of future damages to
				claimants in health care lawsuits.
					Sec. 508. Definitions.
					Sec. 509. Effect on other laws.
					Sec. 510. State flexibility and protection of states’
				rights.
					Sec. 511. Applicability; effective date.
					Sec. 512. Sense of Congress.
					Title VI—Health Information Technology
					Subtitle A—Assisting the Development of Health Information
				Technology
					Sec. 601. Purpose.
					Sec. 602. Health record banking.
					Sec. 603. Application of Federal and State security and
				confidentiality standards.
					Subtitle B—Promoting the Use of Health Information Technology
				to Better Coordinate Health Care 
					Sec. 611. Safe harbors to antikickback civil penalties and
				criminal penalties for provision of health information technology and training
				services.
					Sec. 612. Exception to limitation on certain physician
				referrals (under stark) for provision of health information technology and
				training services to health care professionals.
					Sec. 613. Rules of construction regarding use of
				consortia.
				
			IHEALTH INSURANCE
			 TAX CREDIT
			101.Refundable credit for health insurance
			 coverage
				(a)In generalSubpart C of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits)
			 is amended by redesignating section 36 as section 37 and by inserting after
			 section 35 the following new section:
					
						36.Qualified health insurance tax
				credit
							(a)In generalIn the case of an individual, there shall
				be allowed as a credit against the tax imposed by this subtitle an amount equal
				to the amount paid during the taxable year for qualified health insurance for
				the taxpayer and the taxpayer's spouse or dependent.
							(b)Limitations
								(1)In generalThe amount allowed as a credit under
				subsection (a) to the taxpayer for the taxable year shall not exceed the sum of
				the monthly limitations for coverage months during such taxable year for the
				individual referred to in subsection (a) for whom the taxpayer paid during the
				taxable year any amount for coverage under qualified health insurance.
								(2)Monthly limitation
									(A)In generalThe monthly limitation for an individual
				for each coverage month of such individual during the taxable year is the
				amount equal to 1/12 of the qualified health insurance
				amount.
									(B)Qualified health insurance
				amountFor purposes of this
				paragraph, the qualified health insurance amount is—
										(i)$2,500 if such individual is the
				taxpayer,
										(ii)$2,500 if such individual is the spouse of
				the taxpayer, the taxpayer and such spouse are married as of the first day of
				such month, and the taxpayer files a joint return for the taxable year,
				or
										(iii)$500 if such individual is an individual
				for whom a deduction under section 151(c) is allowable to the taxpayer for such
				taxable year.
										(C)Limitation on dependentsNot more than 2 individuals may be taken
				into account by the taxpayer under subparagraph (B)(iii).
									(3)Coverage
				monthFor purposes of this
				subsection—
									(A)In generalThe term coverage month means,
				with respect to an individual, any month if—
										(i)as of the first day of such month such
				individual is covered by qualified health insurance, and
										(ii)the premium for coverage under such
				insurance for such month is paid by the taxpayer.
										(B)MedicareSuch term shall not include any month with
				respect to an individual if, as of the first day of such month, such individual
				has not made an election to establish and maintain a Medical Retirement Account
				under section 252(a)(2) of the Social Security Act and is entitled to benefits
				under title XVIII of the Social Security
				Act.
									(C)Certain other coverageSuch term shall not include any month
				during a taxable year with respect to an individual if, at any time during such
				year, any benefit is provided to such individual under—
										(i)chapter 55 of title 10, United States
				Code,
										(ii)chapter 17 of title 38, United States Code,
				or
										(iii)any medical care program under the
				Indian Health Care Improvement
				Act.
										(D)PrisonersSuch term shall not include any month with
				respect to an individual if, as of the first day of such month, such individual
				is imprisoned under Federal, State, or local authority.
									(E)Insufficient presence in United
				StatesSuch term shall not
				include any month during a taxable year with respect to an individual if such
				individual is present in the United States on fewer than 183 days during such
				year (determined in accordance with section 7701(b)(7)).
									(c)Qualified health insuranceFor purposes of this section—
								(1)In generalThe term qualified health
				insurance means any health plan (within the meaning of section
				223(c)(2)) determined without regard to any annual deductible
				requirement.
								(2)Annual wellness examSuch term shall include an annual wellness
				exam fee not to exceed $150 ($100 in the case of an annual child wellness exam)
				if such exam is not covered by the insurance.
								(d)Archer MSA and health savings account
				contributions
								(1)In generalIf a deduction would (but for paragraph
				(2)) be allowed under section 220 or 223 to the taxpayer for a payment for the
				taxable year to the Archer MSA or health savings account of an individual,
				subsection (a) shall be applied by treating such payment as a payment for
				qualified health insurance for such individual.
								(2)Denial of double benefitNo deduction shall be allowed under section
				220 or 223 for that portion of the payments otherwise allowable as a deduction
				under section 220 or 223 for the taxable year which is equal to the amount of
				credit allowed for such taxable year by reason of this subsection.
								(e)Special rulesFor purposes of this section—
								(1)Married couples must file joint
				returnIf the taxpayer is
				married at the close of the taxable year, the credit shall be allowed under
				subsection (a) only if the taxpayer and the taxpayer's spouse file a joint
				return for the taxable year.
								(2)Denial of credit to
				dependentsNo credit shall be
				allowed under this section to any individual with respect to whom a deduction
				under section 151 is allowable to another taxpayer for a taxable year beginning
				in the calendar year in which such individual’s taxable year begins.
								(3)Denial of double benefitNo credit shall be allowed under subsection
				(a) if the credit under section 35 is allowed and no credit shall be allowed
				under 35 if a credit is allowed under this section.
								(4)Coordination with deduction for health
				insurance costsIn the case
				of a taxpayer who is eligible to deduct any amount under section 162(l) or 213
				for the taxable year, this section shall apply only if the taxpayer elects not
				to claim any amount as a deduction under such section for such year.
								(5)Election not to claim creditThis section shall not apply to a taxpayer
				for any taxable year if such taxpayer elects to have this section not apply for
				such taxable year.
								(6)Inflation adjustment
									(A)In generalIn the case of any taxable year beginning
				in a calendar year after 2008, each dollar amount contained in subsection
				(b)(2)(B) shall be increased by an amount equal to—
										(i)such dollar amount, multiplied by
										(ii)the cost-of-living adjustment determined
				under subparagraph (B) for the calendar year in which such taxable year
				begins.
										(B)Cost-of-living adjustmentFor purposes of subparagraph (A), the
				cost-of-living adjustment for any calendar year is the percentage (if any) by
				which—
										(i)the GDP for the preceding calendar year,
				exceeds
										(ii)the GDP for calendar year 2007.
										(C)GDP for any calendar yearFor purposes of subparagraph (B), the GDP
				for any calendar year is the average of the chain-weighted price index for the
				gross domestic product as of the close of the 12-month period ending on March
				31 of such calendar year.
									(D)Chain-weighted price index for the gross
				domestic productFor purposes
				of subparagraph (C), the term chain-weighted price index for the gross
				domestic product means the last chain-weighted price index for the gross
				domestic product published by the Department of Commerce.
									(E)RoundingAny increase determined under subparagraph
				(A) shall be rounded to the nearest multiple of
				$50.
									.
				(b)Information reporting
					(1)In generalSubpart B of part III of subchapter A of
			 chapter 61 of the Internal Revenue Code of 1986 (relating to information
			 concerning transactions with other persons) is amended by inserting after
			 section 6050V the following new section:
						
							6050W.Returns relating to payments for qualified
				health insurance
								(a)In generalAny person who, in connection with a trade
				or business conducted by such person, receives payments during any calendar
				year from any individual for coverage of such individual or any other
				individual under creditable health insurance, shall make the return described
				in subsection (b) (at such time as the Secretary may by regulations prescribe)
				with respect to each individual from whom such payments were received.
								(b)Form and manner of returnsA return is described in this subsection if
				such return—
									(1)is in such form as the Secretary may
				prescribe, and
									(2)contains—
										(A)the name, address, and TIN of the
				individual from whom payments described in subsection (a) were received,
										(B)the name, address, and TIN of each
				individual who was provided by such person with coverage under creditable
				health insurance by reason of such payments and the period of such coverage,
				and
										(C)such other information as the Secretary may
				reasonably prescribe.
										(c)Creditable health insuranceFor purposes of this section, the term
				creditable health insurance means qualified health insurance (as
				defined in section 36(c)) other than, to the extent provided in regulations
				prescribed by the Secretary, any insurance covering an individual if no credit
				is allowable under section 36 with respect to such coverage.
								(d)Statements To be furnished to individuals
				with respect to whom information is requiredEvery person required to make a return
				under subsection (a) shall furnish to each individual whose name is required
				under subsection (b)(2)(A) to be set forth in such return a written statement
				showing—
									(1)the name and address of the person required
				to make such return and the phone number of the information contact for such
				person,
									(2)the aggregate amount of payments described
				in subsection (a) received by the person required to make such return from the
				individual to whom the statement is required to be furnished, and
									(3)the information required under subsection
				(b)(2)(B) with respect to such payments.
									The written statement required under
				the preceding sentence shall be furnished on or before January 31 of the year
				following the calendar year for which the return under subsection (a) is
				required to be made.(e)Returns which would be required To be made
				by 2 or more personsExcept
				to the extent provided in regulations prescribed by the Secretary, in the case
				of any amount received by any person on behalf of another person, only the
				person first receiving such amount shall be required to make the return under
				subsection
				(a).
								.
					(2)Assessable penalties
						(A)Subparagraph (B) of section 6724(d)(1) of
			 such Code (relating to definitions) is amended by redesignating clauses (xv)
			 through (xx) as clauses (xvi) through (xxi), respectively, and by inserting
			 after clause (xi) the following new clause:
							
								(xv)section 6050W (relating to returns relating
				to payments for qualified health
				insurance),
								.
						(B)Paragraph (2) of section 6724(d) of such
			 Code is amended by striking the period at the end of subparagraph (CC) and
			 inserting , or and by adding at the end the following new
			 subparagraph:
							
								(DD)section 6050W(d) (relating to returns
				relating to payments for qualified health
				insurance).
								.
						(3)Clerical amendmentThe table of sections for subpart B of part
			 III of subchapter A of chapter 61 of such Code is amended by inserting after
			 the item relating to section 6050V the following new item:
						
							
								Sec. 6050W. Returns relating to
				payments for qualified health
				insurance.
							
							.
					(c)Conforming amendments
					(1)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting before the period , or
			 from section 36 of such Code.
					(2)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by striking the last item and inserting the following new items:
						
							
								Sec. 36. Qualified health
				insurance tax credit.
								Sec. 37. Overpayments of
				tax.
							
							.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
				102.Advance payment of credit for purchasers of
			 qualified health insurance
				(a)In generalChapter 77 of the Internal Revenue Code of
			 1986 (relating to miscellaneous provisions) is amended by adding at the end the
			 following new section:
					
						7529.Advance payment of qualified health
				insurance tax credit
							(a)General ruleIn the case of an eligible individual, the
				Secretary shall make payments to the provider of such individual’s qualified
				health insurance equal to such individual’s qualified health insurance credit
				advance amount with respect to such provider.
							(b)Eligible individualFor purposes of this section, the term
				eligible individual means any individual—
								(1)who purchases qualified health insurance
				(as defined in section 36(c)), and
								(2)for whom a qualified health insurance
				credit eligibility certificate is in effect.
								(c)Qualified health insurance credit
				eligibility certificateFor
				purposes of this section, a qualified health insurance credit eligibility
				certificate is a statement furnished by an individual to the Secretary
				which—
								(1)certifies that the individual will be
				eligible to receive the credit provided by section 36 for the taxable
				year,
								(2)estimates the amount of such credit for
				such taxable year, and
								(3)provides such other information as the
				Secretary may require for purposes of this section.
								(d)Qualified health insurance credit advance
				amountFor purposes of this
				section, the term qualified health insurance credit advance amount
				means, with respect to any provider of qualified health insurance, the
				Secretary’s estimate of the amount of credit allowable under section 36 to the
				individual for the taxable year which is attributable to the insurance provided
				to the individual by such provider.
							(e)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary to carry out the purposes of this
				section.
							.
				(b)Clerical amendmentThe table of sections for chapter 77 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 item:
					
						
							Sec. 7529. Advance payment of
				qualified health insurance tax
				credit.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
				IISMALL BUSINESS
			 HEALTH PLANS
			201.Rules governing
			 association health plans
				(a)In
			 GeneralSubtitle B of title I
			 of the Employee Retirement Income Security Act
			 of 1974 is amended by adding after part 7 the following new
			 part:
					
						8RULES GOVERNING
				ASSOCIATION HEALTH PLANS
							801.Association
				health plans
								(a)In
				GeneralFor purposes of this part, the term association
				health plan means a group health plan whose sponsor is (or is deemed
				under this part to be) described in subsection (b).
								(b)SponsorshipThe
				sponsor of a group health plan is described in this subsection if such
				sponsor—
									(1)is organized and
				maintained in good faith, with a constitution and bylaws specifically stating
				its purpose and providing for periodic meetings on at least an annual basis, as
				a bona fide trade association, a bona fide industry association (including a
				rural electric cooperative association or a rural telephone cooperative
				association), a bona fide professional association, or a bona fide chamber of
				commerce (or similar bona fide business association, including a corporation or
				similar organization that operates on a cooperative basis (within the meaning
				of section 1381 of the Internal Revenue Code of 1986)), for substantial
				purposes other than that of obtaining or providing medical care;
									(2)is established as
				a permanent entity which receives the active support of its members and
				requires for membership payment on a periodic basis of dues or payments
				necessary to maintain eligibility for membership in the sponsor; and
									(3)does not condition
				membership, such dues or payments, or coverage under the plan on the basis of
				health status-related factors with respect to the employees of its members (or
				affiliated members), or the dependents of such employees, and does not
				condition such dues or payments on the basis of group health plan
				participation.
									Any
				sponsor consisting of an association of entities which meet the requirements of
				paragraphs (1), (2), and (3) shall be deemed to be a sponsor described in this
				subsection.802.Certification
				of association health plans
								(a)In
				GeneralThe applicable authority shall prescribe by regulation a
				procedure under which, subject to subsection (b), the applicable authority
				shall certify association health plans which apply for certification as meeting
				the requirements of this part.
								(b)StandardsUnder
				the procedure prescribed pursuant to subsection (a), in the case of an
				association health plan that provides at least one benefit option which does
				not consist of health insurance coverage, the applicable authority shall
				certify such plan as meeting the requirements of this part only if the
				applicable authority is satisfied that the applicable requirements of this part
				are met (or, upon the date on which the plan is to commence operations, will be
				met) with respect to the plan.
								(c)Requirements
				Applicable to Certified PlansAn association health plan with
				respect to which certification under this part is in effect shall meet the
				applicable requirements of this part, effective on the date of certification
				(or, if later, on the date on which the plan is to commence operations).
								(d)Requirements for
				Continued CertificationThe applicable authority may provide by
				regulation for continued certification of association health plans under this
				part.
								(e)Class
				Certification for Fully Insured PlansThe applicable authority
				shall establish a class certification procedure for association health plans
				under which all benefits consist of health insurance coverage. Under such
				procedure, the applicable authority shall provide for the granting of
				certification under this part to the plans in each class of such association
				health plans upon appropriate filing under such procedure in connection with
				plans in such class and payment of the prescribed fee under section
				807(a).
								(f)Certification of
				Self-Insured Association Health PlansAn association health plan
				which offers one or more benefit options which do not consist of health
				insurance coverage may be certified under this part only if such plan consists
				of any of the following:
									(1)a plan which
				offered such coverage on the date of the enactment of the
				Making Health Care More Affordable Act of
				2008,
									(2)a plan under which
				the sponsor does not restrict membership to one or more trades and businesses
				or industries and whose eligible participating employers represent a broad
				cross-section of trades and businesses or industries, or
									(3)a plan whose
				eligible participating employers represent one or more trades or businesses, or
				one or more industries, consisting of any of the following: agriculture;
				equipment and automobile dealerships; barbering and cosmetology; certified
				public accounting practices; child care; construction; dance, theatrical and
				orchestra productions; disinfecting and pest control; financial services;
				fishing; food service establishments; hospitals; labor organizations; logging;
				manufacturing (metals); mining; medical and dental practices; medical
				laboratories; professional consulting services; sanitary services;
				transportation (local and freight); warehousing; wholesaling/distributing; or
				any other trade or business or industry which has been indicated as having
				average or above-average risk or health claims experience by reason of State
				rate filings, denials of coverage, proposed premium rate levels, or other means
				demonstrated by such plan in accordance with regulations.
									803.Requirements
				relating to sponsors and boards of trustees
								(a)SponsorThe
				requirements of this subsection are met with respect to an association health
				plan if the sponsor has met (or is deemed under this part to have met) the
				requirements of section 801(b) for a continuous period of not less than 3 years
				ending with the date of the application for certification under this
				part.
								(b)Board of
				TrusteesThe requirements of this subsection are met with respect
				to an association health plan if the following requirements are met:
									(1)Fiscal
				controlThe plan is operated, pursuant to a trust agreement, by a
				board of trustees which has complete fiscal control over the plan and which is
				responsible for all operations of the plan.
									(2)Rules of
				operation and financial controlsThe board of trustees has in
				effect rules of operation and financial controls, based on a 3-year plan of
				operation, adequate to carry out the terms of the plan and to meet all
				requirements of this title applicable to the plan.
									(3)Rules governing
				relationship to participating employers and to contractors
										(A)Board
				membership
											(i)In
				generalExcept as provided in clauses (ii) and (iii), the members
				of the board of trustees are individuals selected from individuals who are the
				owners, officers, directors, or employees of the participating employers or who
				are partners in the participating employers and actively participate in the
				business.
											(ii)Limitation
												(I)General
				ruleExcept as provided in subclauses (II) and (III), no such
				member is an owner, officer, director, or employee of, or partner in, a
				contract administrator or other service provider to the plan.
												(II)Limited
				exception for providers of services solely on behalf of the
				sponsorOfficers or employees of a sponsor which is a service
				provider (other than a contract administrator) to the plan may be members of
				the board if they constitute not more than 25 percent of the membership of the
				board and they do not provide services to the plan other than on behalf of the
				sponsor.
												(III)Treatment of
				providers of medical careIn the case of a sponsor which is an
				association whose membership consists primarily of providers of medical care,
				subclause (I) shall not apply in the case of any service provider described in
				subclause (I) who is a provider of medical care under the plan.
												(iii)Certain plans
				excludedClause (I) shall not apply to an association health plan
				which is in existence on the date of the enactment of the
				Making Health Care More Affordable Act of
				2008.
											(B)Sole
				authorityThe board has sole authority under the plan to approve
				applications for participation in the plan and to contract with a service
				provider to administer the day-to-day affairs of the plan.
										(c)Treatment of
				Franchise NetworksIn the case of a group health plan which is
				established and maintained by a franchiser for a franchise network consisting
				of its franchisees—
									(1)the requirements
				of subsection (a) and section 801(a) shall be deemed met if such requirements
				would otherwise be met if the franchiser were deemed to be the sponsor referred
				to in section 801(b), such network were deemed to be an association described
				in section 801(b), and each franchisee were deemed to be a member (of the
				association and the sponsor) referred to in section 801(b); and
									(2)the requirements
				of section 804(a)(1) shall be deemed met.
									The
				Secretary may by regulation define for purposes of this subsection the terms
				franchiser, franchise network, and
				franchisee.804.Participation
				and coverage requirements
								(a)Covered Employers
				and IndividualsThe requirements of this subsection are met with
				respect to an association health plan if, under the terms of the plan—
									(1)each participating
				employer must be—
										(A)a member of the
				sponsor,
										(B)the sponsor,
				or
										(C)an affiliated
				member of the sponsor with respect to which the requirements of subsection (b)
				are met,
										except
				that, in the case of a sponsor which is a professional association or other
				individual-based association, if at least one of the officers, directors, or
				employees of an employer, or at least one of the individuals who are partners
				in an employer and who actively participates in the business, is a member or
				such an affiliated member of the sponsor, participating employers may also
				include such employer; and(2)all individuals
				commencing coverage under the plan after certification under this part must
				be—
										(A)active or retired
				owners (including self-employed individuals), officers, directors, or employees
				of, or partners in, participating employers; or
										(B)the beneficiaries
				of individuals described in subparagraph (A).
										(b)Coverage of
				Previously Uninsured EmployeesIn the case of an association
				health plan in existence on the date of the enactment of the
				Making Health Care More Affordable Act of
				2008, an affiliated member of the sponsor of the plan may be
				offered coverage under the plan as a participating employer only if—
									(1)the affiliated
				member was an affiliated member on the date of certification under this part;
				or
									(2)during the
				12-month period preceding the date of the offering of such coverage, the
				affiliated member has not maintained or contributed to a group health plan with
				respect to any of its employees who would otherwise be eligible to participate
				in such association health plan.
									(c)Individual
				Market UnaffectedThe requirements of this subsection are met
				with respect to an association health plan if, under the terms of the plan, no
				participating employer may provide health insurance coverage in the individual
				market for any employee not covered under the plan which is similar to the
				coverage contemporaneously provided to employees of the employer under the
				plan, if such exclusion of the employee from coverage under the plan is based
				on a health status-related factor with respect to the employee and such
				employee would, but for such exclusion on such basis, be eligible for coverage
				under the plan.
								(d)Prohibition of
				Discrimination Against Employers and Employees Eligible To
				ParticipateThe requirements of this subsection are met with
				respect to an association health plan if—
									(1)under the terms of
				the plan, all employers meeting the preceding requirements of this section are
				eligible to qualify as participating employers for all geographically available
				coverage options, unless, in the case of any such employer, participation or
				contribution requirements of the type referred to in section 2711 of the
				Public Health Service Act are not
				met;
									(2)upon request, any
				employer eligible to participate is furnished information regarding all
				coverage options available under the plan; and
									(3)the applicable
				requirements of sections 701, 702, and 703 are met with respect to the
				plan.
									805.Other
				requirements relating to plan documents, contribution rates, and benefit
				options
								(a)In
				GeneralThe requirements of this section are met with respect to
				an association health plan if the following requirements are met:
									(1)Contents of
				governing instrumentsThe instruments governing the plan include
				a written instrument, meeting the requirements of an instrument required under
				section 402(a)(1), which—
										(A)provides that the
				board of trustees serves as the named fiduciary required for plans under
				section 402(a)(1) and serves in the capacity of a plan administrator (referred
				to in section 3(16)(A));
										(B)provides that the
				sponsor of the plan is to serve as plan sponsor (referred to in section
				3(16)(B)); and
										(C)incorporates the
				requirements of section 806.
										(2)Contribution
				rates must be nondiscriminatory
										(A)The contribution
				rates for any participating small employer do not vary on the basis of any
				health status-related factor in relation to employees of such employer or their
				beneficiaries and do not vary on the basis of the type of business or industry
				in which such employer is engaged.
										(B)Nothing in this
				title or any other provision of law shall be construed to preclude an
				association health plan, or a health insurance issuer offering health insurance
				coverage in connection with an association health plan, from—
											(i)setting
				contribution rates based on the claims experience of the plan; or
											(ii)varying
				contribution rates for small employers in a State to the extent that such rates
				could vary using the same methodology employed in such State for regulating
				premium rates in the small group market with respect to health insurance
				coverage offered in connection with bona fide associations (within the meaning
				of section 2791(d)(3) of the Public Health
				Service Act),
											subject
				to the requirements of section 702(b) relating to contribution rates.(3)Floor for number
				of covered individuals with respect to certain plansIf any
				benefit option under the plan does not consist of health insurance coverage,
				the plan has as of the beginning of the plan year not fewer than 1,000
				participants and beneficiaries.
									(4)Marketing
				requirements
										(A)In
				generalIf a benefit option which consists of health insurance
				coverage is offered under the plan, State-licensed insurance agents shall be
				used to distribute to small employers coverage which does not consist of health
				insurance coverage in a manner comparable to the manner in which such agents
				are used to distribute health insurance coverage.
										(B)State-licensed
				insurance agentsFor purposes of subparagraph (A), the term
				State-licensed insurance agents means one or more agents who are
				licensed in a State and are subject to the laws of such State relating to
				licensure, qualification, testing, examination, and continuing education of
				persons authorized to offer, sell, or solicit health insurance coverage in such
				State.
										(5)Regulatory
				requirementsSuch other requirements as the applicable authority
				determines are necessary to carry out the purposes of this part, which shall be
				prescribed by the applicable authority by regulation.
									(b)Ability of
				Association Health Plans To Design Benefit OptionsSubject to
				section 514(d), nothing in this part or any provision of State law (as defined
				in section 514(c)(1)) shall be construed to preclude an association health
				plan, or a health insurance issuer offering health insurance coverage in
				connection with an association health plan, from exercising its sole discretion
				in selecting the specific items and services consisting of medical care to be
				included as benefits under such plan or coverage, except (subject to section
				514) in the case of (1) any law to the extent that it is not preempted under
				section 731(a)(1) with respect to matters governed by section 711, 712, or 713,
				or (2) any law of the State with which filing and approval of a policy type
				offered by the plan was initially obtained to the extent that such law
				prohibits an exclusion of a specific disease from such coverage.
								806.Maintenance of
				reserves and provisions for solvency for plans providing health benefits in
				addition to health insurance coverage
								(a)In
				GeneralThe requirements of this section are met with respect to
				an association health plan if—
									(1)the benefits under
				the plan consist solely of health insurance coverage; or
									(2)if the plan
				provides any additional benefit options which do not consist of health
				insurance coverage, the plan—
										(A)establishes and
				maintains reserves with respect to such additional benefit options, in amounts
				recommended by the qualified actuary, consisting of—
											(i)a
				reserve sufficient for unearned contributions;
											(ii)a
				reserve sufficient for benefit liabilities which have been incurred, which have
				not been satisfied, and for which risk of loss has not yet been transferred,
				and for expected administrative costs with respect to such benefit
				liabilities;
											(iii)a reserve
				sufficient for any other obligations of the plan; and
											(iv)a
				reserve sufficient for a margin of error and other fluctuations, taking into
				account the specific circumstances of the plan; and
											(B)establishes and
				maintains aggregate and specific excess/stop loss insurance and solvency
				indemnification, with respect to such additional benefit options for which risk
				of loss has not yet been transferred, as follows:
											(i)The plan shall
				secure aggregate excess/stop loss insurance for the plan with an attachment
				point which is not greater than 125 percent of expected gross annual claims.
				The applicable authority may by regulation provide for upward adjustments in
				the amount of such percentage in specified circumstances in which the plan
				specifically provides for and maintains reserves in excess of the amounts
				required under subparagraph (A).
											(ii)The plan shall
				secure specific excess/stop loss insurance for the plan with an attachment
				point which is at least equal to an amount recommended by the plan’s qualified
				actuary. The applicable authority may by regulation provide for adjustments in
				the amount of such insurance in specified circumstances in which the plan
				specifically provides for and maintains reserves in excess of the amounts
				required under subparagraph (A).
											(iii)The plan shall
				secure indemnification insurance for any claims which the plan is unable to
				satisfy by reason of a plan termination.
											Any
				person issuing to a plan insurance described in clause (I), (ii), or (iii) of
				subparagraph (B) shall notify the Secretary of any failure of premium payment
				meriting cancellation of the policy prior to undertaking such a cancellation.
				Any regulations prescribed by the applicable authority pursuant to clause (I)
				or (ii) of subparagraph (B) may allow for such adjustments in the required
				levels of excess/stop loss insurance as the qualified actuary may recommend,
				taking into account the specific circumstances of the plan.(b)Minimum Surplus in
				Addition to Claims ReservesIn the case of any association health
				plan described in subsection (a)(2), the requirements of this subsection are
				met if the plan establishes and maintains surplus in an amount at least equal
				to—
									(1)$500,000,
				or
									(2)such greater amount
				(but not greater than $2,000,000) as may be set forth in regulations prescribed
				by the applicable authority, considering the level of aggregate and specific
				excess/stop loss insurance provided with respect to such plan and other factors
				related to solvency risk, such as the plan’s projected levels of participation
				or claims, the nature of the plan’s liabilities, and the types of assets
				available to assure that such liabilities are met.
									(c)Additional
				RequirementsIn the case of any association health plan described
				in subsection (a)(2), the applicable authority may provide such additional
				requirements relating to reserves, excess/stop loss insurance, and
				indemnification insurance as the applicable authority considers appropriate.
				Such requirements may be provided by regulation with respect to any such plan
				or any class of such plans.
								(d)Adjustments for
				Excess/Stop Loss InsuranceThe applicable authority may provide
				for adjustments to the levels of reserves otherwise required under subsections
				(a) and (b) with respect to any plan or class of plans to take into account
				excess/stop loss insurance provided with respect to such plan or plans.
								(e)Alternative
				Means of ComplianceThe applicable authority may permit an
				association health plan described in subsection (a)(2) to substitute, for all
				or part of the requirements of this section (except subsection (a)(2)(B)(iii)),
				such security, guarantee, hold-harmless arrangement, or other financial
				arrangement as the applicable authority determines to be adequate to enable the
				plan to fully meet all its financial obligations on a timely basis and is
				otherwise no less protective of the interests of participants and beneficiaries
				than the requirements for which it is substituted. The applicable authority may
				take into account, for purposes of this subsection, evidence provided by the
				plan or sponsor which demonstrates an assumption of liability with respect to
				the plan. Such evidence may be in the form of a contract of indemnification,
				lien, bonding, insurance, letter of credit, recourse under applicable terms of
				the plan in the form of assessments of participating employers, security, or
				other financial arrangement.
								(f)Measures To
				Ensure Continued Payment of Benefits by Certain Plans in Distress
									(1)Payments by
				certain plans to association health plan fund
										(A)In
				generalIn the case of an association health plan described in
				subsection (a)(2), the requirements of this subsection are met if the plan
				makes payments into the Association Health Plan Fund under this subparagraph
				when they are due. Such payments shall consist of annual payments in the amount
				of $5,000, and, in addition to such annual payments, such supplemental payments
				as the Secretary may determine to be necessary under paragraph (2). Payments
				under this paragraph are payable to the Fund at the time determined by the
				Secretary. Initial payments are due in advance of certification under this
				part. Payments shall continue to accrue until a plan’s assets are distributed
				pursuant to a termination procedure.
										(B)Penalties for
				failure to make paymentsIf any payment is not made by a plan
				when it is due, a late payment charge of not more than 100 percent of the
				payment which was not timely paid shall be payable by the plan to the
				Fund.
										(C)Continued duty
				of the secretaryThe Secretary shall not cease to carry out the
				provisions of paragraph (2) on account of the failure of a plan to pay any
				payment when due.
										(2)Payments by
				secretary to continue excess/stop loss insurance coverage and indemnification
				insurance coverage for certain plansIn any case in which the
				applicable authority determines that there is, or that there is reason to
				believe that there will be: (A) a failure to take necessary corrective actions
				under section 809(a) with respect to an association health plan described in
				subsection (a)(2); or (B) a termination of such a plan under section 809(b) or
				810(b)(8) (and, if the applicable authority is not the Secretary, certifies
				such determination to the Secretary), the Secretary shall determine the amounts
				necessary to make payments to an insurer (designated by the Secretary) to
				maintain in force excess/stop loss insurance coverage or indemnification
				insurance coverage for such plan, if the Secretary determines that there is a
				reasonable expectation that, without such payments, claims would not be
				satisfied by reason of termination of such coverage. The Secretary shall, to
				the extent provided in advance in appropriation Acts, pay such amounts so
				determined to the insurer designated by the Secretary.
									(3)Association
				health plan fund
										(A)In
				generalThere is established on the books of the Treasury a fund
				to be known as the Association Health Plan Fund. The Fund shall
				be available for making payments pursuant to paragraph (2). The Fund shall be
				credited with payments received pursuant to paragraph (1)(A), penalties
				received pursuant to paragraph (1)(B); and earnings on investments of amounts
				of the Fund under subparagraph (B).
										(B)InvestmentWhenever
				the Secretary determines that the moneys of the fund are in excess of current
				needs, the Secretary may request the investment of such amounts as the
				Secretary determines advisable by the Secretary of the Treasury in obligations
				issued or guaranteed by the United States.
										(g)Excess/Stop Loss
				InsuranceFor purposes of this section—
									(1)Aggregate
				excess/stop loss insuranceThe term aggregate excess/stop
				loss insurance means, in connection with an association health plan, a
				contract—
										(A)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation) provides for payment to the plan with respect to
				aggregate claims under the plan in excess of an amount or amounts specified in
				such contract;
										(B)which is
				guaranteed renewable; and
										(C)which allows for
				payment of premiums by any third party on behalf of the insured plan.
										(2)Specific
				excess/stop loss insuranceThe term specific excess/stop
				loss insurance means, in connection with an association health plan, a
				contract—
										(A)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation) provides for payment to the plan with respect to
				claims under the plan in connection with a covered individual in excess of an
				amount or amounts specified in such contract in connection with such covered
				individual;
										(B)which is
				guaranteed renewable; and
										(C)which allows for
				payment of premiums by any third party on behalf of the insured plan.
										(h)Indemnification
				InsuranceFor purposes of this section, the term
				indemnification insurance means, in connection with an association
				health plan, a contract—
									(1)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation) provides for payment to the plan with respect to
				claims under the plan which the plan is unable to satisfy by reason of a
				termination pursuant to section 809(b) (relating to mandatory
				termination);
									(2)which is
				guaranteed renewable and noncancellable for any reason (except as the
				applicable authority may prescribe by regulation); and
									(3)which allows for
				payment of premiums by any third party on behalf of the insured plan.
									(i)ReservesFor
				purposes of this section, the term reserves means, in connection
				with an association health plan, plan assets which meet the fiduciary standards
				under part 4 and such additional requirements regarding liquidity as the
				applicable authority may prescribe by regulation.
								(j)Solvency
				Standards Working Group
									(1)In
				generalWithin 90 days after the date of the enactment of the
				Making Health Care More Affordable Act of
				2008, the applicable authority shall establish a Solvency
				Standards Working Group. In prescribing the initial regulations under this
				section, the applicable authority shall take into account the recommendations
				of such Working Group.
									(2)MembershipThe
				Working Group shall consist of not more than 15 members appointed by the
				applicable authority. The applicable authority shall include among persons
				invited to membership on the Working Group at least one of each of the
				following:
										(A)a representative
				of the National Association of Insurance Commissioners;
										(B)a representative
				of the American Academy of Actuaries;
										(C)a representative
				of the State governments, or their interests;
										(D)a representative
				of existing self-insured arrangements, or their interests;
										(E)a representative
				of associations of the type referred to in section 801(b)(1), or their
				interests; and
										(F)a representative
				of multiemployer plans that are group health plans, or their interests.
										807.Requirements
				for application and related requirements
								(a)Filing
				FeeUnder the procedure prescribed pursuant to section 802(a), an
				association health plan shall pay to the applicable authority at the time of
				filing an application for certification under this part a filing fee in the
				amount of $5,000, which shall be available in the case of the Secretary, to the
				extent provided in appropriation Acts, for the sole purpose of administering
				the certification procedures applicable with respect to association health
				plans.
								(b)Information To Be
				Included in Application for CertificationAn application for
				certification under this part meets the requirements of this section only if it
				includes, in a manner and form which shall be prescribed by the applicable
				authority by regulation, at least the following information:
									(1)Identifying
				informationThe names and addresses of—
										(A)the sponsor;
				and
										(B)the members of the
				board of trustees of the plan.
										(2)States in which
				plan intends to do businessThe States in which participants and
				beneficiaries under the plan are to be located and the number of them expected
				to be located in each such State.
									(3)Bonding
				requirementsEvidence provided by the board of trustees that the
				bonding requirements of section 412 will be met as of the date of the
				application or (if later) commencement of operations.
									(4)Plan
				documentsA copy of the documents governing the plan (including
				any bylaws and trust agreements), the summary plan description, and other
				material describing the benefits that will be provided to participants and
				beneficiaries under the plan.
									(5)Agreements with
				service providersA copy of any agreements between the plan and
				contract administrators and other service providers.
									(6)Funding
				reportIn the case of association health plans providing benefits
				options in addition to health insurance coverage, a report setting forth
				information with respect to such additional benefit options determined as of a
				date within the 120-day period ending with the date of the application,
				including the following:
										(A)ReservesA
				statement, certified by the board of trustees of the plan, and a statement of
				actuarial opinion, signed by a qualified actuary, that all applicable
				requirements of section 806 are or will be met in accordance with regulations
				which the applicable authority shall prescribe.
										(B)Adequacy of
				contribution ratesA statement of actuarial opinion, signed by a
				qualified actuary, which sets forth a description of the extent to which
				contribution rates are adequate to provide for the payment of all obligations
				and the maintenance of required reserves under the plan for the 12-month period
				beginning with such date within such 120-day period, taking into account the
				expected coverage and experience of the plan. If the contribution rates are not
				fully adequate, the statement of actuarial opinion shall indicate the extent to
				which the rates are inadequate and the changes needed to ensure
				adequacy.
										(C)Current and
				projected value of assets and liabilitiesA statement of
				actuarial opinion signed by a qualified actuary, which sets forth the current
				value of the assets and liabilities accumulated under the plan and a projection
				of the assets, liabilities, income, and expenses of the plan for the 12-month
				period referred to in subparagraph (B). The income statement shall identify
				separately the plan’s administrative expenses and claims.
										(D)Costs of
				coverage to be charged and other expensesA statement of the
				costs of coverage to be charged, including an itemization of amounts for
				administration, reserves, and other expenses associated with the operation of
				the plan.
										(E)Other
				informationAny other information as may be determined by the
				applicable authority, by regulation, as necessary to carry out the purposes of
				this part.
										(c)Filing Notice of
				Certification With StatesA certification granted under this part
				to an association health plan shall not be effective unless written notice of
				such certification is filed with the applicable State authority of each State
				in which at least 25 percent of the participants and beneficiaries under the
				plan are located. For purposes of this subsection, an individual shall be
				considered to be located in the State in which a known address of such
				individual is located or in which such individual is employed.
								(d)Notice of
				Material ChangesIn the case of any association health plan
				certified under this part, descriptions of material changes in any information
				which was required to be submitted with the application for the certification
				under this part shall be filed in such form and manner as shall be prescribed
				by the applicable authority by regulation. The applicable authority may require
				by regulation prior notice of material changes with respect to specified
				matters which might serve as the basis for suspension or revocation of the
				certification.
								(e)Reporting
				Requirements for Certain Association Health PlansAn association
				health plan certified under this part which provides benefit options in
				addition to health insurance coverage for such plan year shall meet the
				requirements of section 103 by filing an annual report under such section which
				shall include information described in subsection (b)(6) with respect to the
				plan year and, notwithstanding section 104(a)(1)(A), shall be filed with the
				applicable authority not later than 90 days after the close of the plan year
				(or on such later date as may be prescribed by the applicable authority). The
				applicable authority may require by regulation such interim reports as it
				considers appropriate.
								(f)Engagement of
				Qualified ActuaryThe board of trustees of each association
				health plan which provides benefits options in addition to health insurance
				coverage and which is applying for certification under this part or is
				certified under this part shall engage, on behalf of all participants and
				beneficiaries, a qualified actuary who shall be responsible for the preparation
				of the materials comprising information necessary to be submitted by a
				qualified actuary under this part. The qualified actuary shall utilize such
				assumptions and techniques as are necessary to enable such actuary to form an
				opinion as to whether the contents of the matters reported under this
				part—
									(1)are in the
				aggregate reasonably related to the experience of the plan and to reasonable
				expectations; and
									(2)represent such
				actuary’s best estimate of anticipated experience under the plan.
									The
				opinion by the qualified actuary shall be made with respect to, and shall be
				made a part of, the annual report.808.Notice
				requirements for voluntary terminationExcept as provided in section 809(b), an
				association health plan which is or has been certified under this part may
				terminate (upon or at any time after cessation of accruals in benefit
				liabilities) only if the board of trustees, not less than 60 days before the
				proposed termination date—
								(1)provides to the
				participants and beneficiaries a written notice of intent to terminate stating
				that such termination is intended and the proposed termination date;
								(2)develops a plan
				for winding up the affairs of the plan in connection with such termination in a
				manner which will result in timely payment of all benefits for which the plan
				is obligated; and
								(3)submits such plan in
				writing to the applicable authority.
								Actions
				required under this section shall be taken in such form and manner as may be
				prescribed by the applicable authority by regulation.809.Corrective
				actions and mandatory termination
								(a)Actions To Avoid
				Depletion of ReservesAn association health plan which is
				certified under this part and which provides benefits other than health
				insurance coverage shall continue to meet the requirements of section 806,
				irrespective of whether such certification continues in effect. The board of
				trustees of such plan shall determine quarterly whether the requirements of
				section 806 are met. In any case in which the board determines that there is
				reason to believe that there is or will be a failure to meet such requirements,
				or the applicable authority makes such a determination and so notifies the
				board, the board shall immediately notify the qualified actuary engaged by the
				plan, and such actuary shall, not later than the end of the next following
				month, make such recommendations to the board for corrective action as the
				actuary determines necessary to ensure compliance with section 806. Not later
				than 30 days after receiving from the actuary recommendations for corrective
				actions, the board shall notify the applicable authority (in such form and
				manner as the applicable authority may prescribe by regulation) of such
				recommendations of the actuary for corrective action, together with a
				description of the actions (if any) that the board has taken or plans to take
				in response to such recommendations. The board shall thereafter report to the
				applicable authority, in such form and frequency as the applicable authority
				may specify to the board, regarding corrective action taken by the board until
				the requirements of section 806 are met.
								(b)Mandatory
				TerminationIn any case in which—
									(1)the applicable
				authority has been notified under subsection (a) (or by an issuer of
				excess/stop loss insurance or indemnity insurance pursuant to section 806(a))
				of a failure of an association health plan which is or has been certified under
				this part and is described in section 806(a)(2) to meet the requirements of
				section 806 and has not been notified by the board of trustees of the plan that
				corrective action has restored compliance with such requirements; and
									(2)the applicable
				authority determines that there is a reasonable expectation that the plan will
				continue to fail to meet the requirements of section 806,
									the board
				of trustees of the plan shall, at the direction of the applicable authority,
				terminate the plan and, in the course of the termination, take such actions as
				the applicable authority may require, including satisfying any claims referred
				to in section 806(a)(2)(B)(iii) and recovering for the plan any liability under
				subsection (a)(2)(B)(iii) or (e) of section 806, as necessary to ensure that
				the affairs of the plan will be, to the maximum extent possible, wound up in a
				manner which will result in timely provision of all benefits for which the plan
				is obligated.810.Trusteeship by
				the Secretary of insolvent association health plans providing health benefits
				in addition to health insurance coverage
								(a)Appointment of
				Secretary as Trustee for Insolvent PlansWhenever the Secretary
				determines that an association health plan which is or has been certified under
				this part and which is described in section 806(a)(2) will be unable to provide
				benefits when due or is otherwise in a financially hazardous condition, as
				shall be defined by the Secretary by regulation, the Secretary shall, upon
				notice to the plan, apply to the appropriate United States district court for
				appointment of the Secretary as trustee to administer the plan for the duration
				of the insolvency. The plan may appear as a party and other interested persons
				may intervene in the proceedings at the discretion of the court. The court
				shall appoint such Secretary trustee if the court determines that the
				trusteeship is necessary to protect the interests of the participants and
				beneficiaries or providers of medical care or to avoid any unreasonable
				deterioration of the financial condition of the plan. The trusteeship of such
				Secretary shall continue until the conditions described in the first sentence
				of this subsection are remedied or the plan is terminated.
								(b)Powers as
				TrusteeThe Secretary, upon appointment as trustee under
				subsection (a), shall have the power—
									(1)to do any act
				authorized by the plan, this title, or other applicable provisions of law to be
				done by the plan administrator or any trustee of the plan;
									(2)to require the
				transfer of all (or any part) of the assets and records of the plan to the
				Secretary as trustee;
									(3)to invest any
				assets of the plan which the Secretary holds in accordance with the provisions
				of the plan, regulations prescribed by the Secretary, and applicable provisions
				of law;
									(4)to require the
				sponsor, the plan administrator, any participating employer, and any employee
				organization representing plan participants to furnish any information with
				respect to the plan which the Secretary as trustee may reasonably need in order
				to administer the plan;
									(5)to collect for the
				plan any amounts due the plan and to recover reasonable expenses of the
				trusteeship;
									(6)to commence,
				prosecute, or defend on behalf of the plan any suit or proceeding involving the
				plan;
									(7)to issue, publish,
				or file such notices, statements, and reports as may be required by the
				Secretary by regulation or required by any order of the court;
									(8)to terminate the
				plan (or provide for its termination in accordance with section 809(b)) and
				liquidate the plan assets, to restore the plan to the responsibility of the
				sponsor, or to continue the trusteeship;
									(9)to provide for the
				enrollment of plan participants and beneficiaries under appropriate coverage
				options; and
									(10)to do such other
				acts as may be necessary to comply with this title or any order of the court
				and to protect the interests of plan participants and beneficiaries and
				providers of medical care.
									(c)Notice of
				AppointmentAs soon as practicable after the Secretary’s
				appointment as trustee, the Secretary shall give notice of such appointment
				to—
									(1)the sponsor and
				plan administrator;
									(2)each
				participant;
									(3)each participating
				employer; and
									(4)if applicable,
				each employee organization which, for purposes of collective bargaining,
				represents plan participants.
									(d)Additional
				DutiesExcept to the extent inconsistent with the provisions of
				this title, or as may be otherwise ordered by the court, the Secretary, upon
				appointment as trustee under this section, shall be subject to the same duties
				as those of a trustee under section 704 of title 11, United States Code, and
				shall have the duties of a fiduciary for purposes of this title.
								(e)Other
				ProceedingsAn application by the Secretary under this subsection
				may be filed notwithstanding the pendency in the same or any other court of any
				bankruptcy, mortgage foreclosure, or equity receivership proceeding, or any
				proceeding to reorganize, conserve, or liquidate such plan or its property, or
				any proceeding to enforce a lien against property of the plan.
								(f)Jurisdiction of
				Court
									(1)In
				generalUpon the filing of an application for the appointment as
				trustee or the issuance of a decree under this section, the court to which the
				application is made shall have exclusive jurisdiction of the plan involved and
				its property wherever located with the powers, to the extent consistent with
				the purposes of this section, of a court of the United States having
				jurisdiction over cases under chapter 11 of title 11, United States Code.
				Pending an adjudication under this section such court shall stay, and upon
				appointment by it of the Secretary as trustee, such court shall continue the
				stay of, any pending mortgage foreclosure, equity receivership, or other
				proceeding to reorganize, conserve, or liquidate the plan, the sponsor, or
				property of such plan or sponsor, and any other suit against any receiver,
				conservator, or trustee of the plan, the sponsor, or property of the plan or
				sponsor. Pending such adjudication and upon the appointment by it of the
				Secretary as trustee, the court may stay any proceeding to enforce a lien
				against property of the plan or the sponsor or any other suit against the plan
				or the sponsor.
									(2)VenueAn
				action under this section may be brought in the judicial district where the
				sponsor or the plan administrator resides or does business or where any asset
				of the plan is situated. A district court in which such action is brought may
				issue process with respect to such action in any other judicial
				district.
									(g)PersonnelIn
				accordance with regulations which shall be prescribed by the Secretary, the
				Secretary shall appoint, retain, and compensate accountants, actuaries, and
				other professional service personnel as may be necessary in connection with the
				Secretary’s service as trustee under this section.
								811.State
				assessment authority
								(a)In
				GeneralNotwithstanding section 514, a State may impose by law a
				contribution tax on an association health plan described in section 806(a)(2),
				if the plan commenced operations in such State after the date of the enactment
				of the Making Health Care More Affordable Act
				of 2008.
								(b)Contribution
				TaxFor purposes of this section, the term contribution
				tax imposed by a State on an association health plan means any tax
				imposed by such State if—
									(1)such tax is
				computed by applying a rate to the amount of premiums or contributions, with
				respect to individuals covered under the plan who are residents of such State,
				which are received by the plan from participating employers located in such
				State or from such individuals;
									(2)the rate of such
				tax does not exceed the rate of any tax imposed by such State on premiums or
				contributions received by insurers or health maintenance organizations for
				health insurance coverage offered in such State in connection with a group
				health plan;
									(3)such tax is
				otherwise nondiscriminatory; and
									(4)the amount of any
				such tax assessed on the plan is reduced by the amount of any tax or assessment
				otherwise imposed by the State on premiums, contributions, or both received by
				insurers or health maintenance organizations for health insurance coverage,
				aggregate excess/stop loss insurance (as defined in section 806(g)(1)),
				specific excess/stop loss insurance (as defined in section 806(g)(2)), other
				insurance related to the provision of medical care under the plan, or any
				combination thereof provided by such insurers or health maintenance
				organizations in such State in connection with such plan.
									812.Definitions and
				rules of construction
								(a)DefinitionsFor
				purposes of this part—
									(1)Group health
				planThe term group health plan has the meaning
				provided in section 733(a)(1) (after applying subsection (b) of this
				section).
									(2)Medical
				careThe term medical care has the meaning provided
				in section 733(a)(2).
									(3)Health insurance
				coverageThe term health insurance coverage has the
				meaning provided in section 733(b)(1).
									(4)Health insurance
				issuerThe term health insurance issuer has the
				meaning provided in section 733(b)(2).
									(5)Applicable
				authorityThe term applicable authority means the
				Secretary, except that, in connection with any exercise of the Secretary’s
				authority regarding which the Secretary is required under section 506(d) to
				consult with a State, such term means the Secretary, in consultation with such
				State.
									(6)Health
				status-related factorThe term health status-related
				factor has the meaning provided in section 733(d)(2).
									(7)Individual
				market
										(A)In
				generalThe term individual market means the market
				for health insurance coverage offered to individuals other than in connection
				with a group health plan.
										(B)Treatment of
				very small groups
											(i)In
				generalSubject to clause (ii), such term includes coverage
				offered in connection with a group health plan that has fewer than 2
				participants as current employees or participants described in section
				732(d)(3) on the first day of the plan year.
											(ii)State
				exceptionClause (I) shall not apply in the case of health
				insurance coverage offered in a State if such State regulates the coverage
				described in such clause in the same manner and to the same extent as coverage
				in the small group market (as defined in section 2791(e)(5) of the
				Public Health Service Act) is
				regulated by such State.
											(8)Participating
				employerThe term participating employer means, in
				connection with an association health plan, any employer, if any individual who
				is an employee of such employer, a partner in such employer, or a self-employed
				individual who is such employer (or any dependent, as defined under the terms
				of the plan, of such individual) is or was covered under such plan in
				connection with the status of such individual as such an employee, partner, or
				self-employed individual in relation to the plan.
									(9)Applicable state
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of title XXVII of the Public Health
				Service Act for the State involved with respect to such
				issuer.
									(10)Qualified
				actuaryThe term qualified actuary means an
				individual who is a member of the American Academy of Actuaries.
									(11)Affiliated
				memberThe term affiliated member means, in
				connection with a sponsor—
										(A)a person who is
				otherwise eligible to be a member of the sponsor but who elects an affiliated
				status with the sponsor,
										(B)in the case of a
				sponsor with members which consist of associations, a person who is a member of
				any such association and elects an affiliated status with the sponsor,
				or
										(C)in the case of an
				association health plan in existence on the date of the enactment of the
				Making Health Care More Affordable Act of
				2008, a person eligible to be a member of the sponsor or one of
				its member associations.
										(12)Large
				employerThe term large employer means, in
				connection with a group health plan with respect to a plan year, an employer
				who employed an average of at least 51 employees on business days during the
				preceding calendar year and who employs at least 2 employees on the first day
				of the plan year.
									(13)Small
				employerThe term small employer means, in
				connection with a group health plan with respect to a plan year, an employer
				who is not a large employer.
									(b)Rules of
				Construction
									(1)Employers and
				employeesFor purposes of determining whether a plan, fund, or
				program is an employee welfare benefit plan which is an association health
				plan, and for purposes of applying this title in connection with such plan,
				fund, or program so determined to be such an employee welfare benefit
				plan—
										(A)in the case of a
				partnership, the term employer (as defined in section 3(5))
				includes the partnership in relation to the partners, and the term
				employee (as defined in section 3(6)) includes any partner in
				relation to the partnership; and
										(B)in the case of a
				self-employed individual, the term employer (as defined in section
				3(5)) and the term employee (as defined in section 3(6)) shall
				include such individual.
										(2)Plans, funds,
				and programs treated as employee welfare benefit plansIn the
				case of any plan, fund, or program which was established or is maintained for
				the purpose of providing medical care (through the purchase of insurance or
				otherwise) for employees (or their dependents) covered thereunder and which
				demonstrates to the Secretary that all requirements for certification under
				this part would be met with respect to such plan, fund, or program if such
				plan, fund, or program were a group health plan, such plan, fund, or program
				shall be treated for purposes of this title as an employee welfare benefit plan
				on and after the date of such
				demonstration.
									.
				(b)Conforming
			 Amendments to Preemption Rules
					(1)Section 514(b)(6)
			 of such Act (29 U.S.C. 1144(b)(6)) is amended by adding at the end the
			 following new subparagraph:
						
							(E)The preceding subparagraphs of this
				paragraph do not apply with respect to any State law in the case of an
				association health plan which is certified under part
				8.
							.
					(2)Section 514 of
			 such Act (29 U.S.C. 1144) is amended—
						(A)in subsection
			 (b)(4), by striking Subsection (a) and inserting
			 Subsections (a) and (d);
						(B)in subsection
			 (b)(5), by striking subsection (a) in subparagraph (A) and
			 inserting subsection (a) of this section and subsections (a)(2)(B) and
			 (b) of section 805, and by striking subsection (a) in
			 subparagraph (B) and inserting subsection (a) of this section or
			 subsection (a)(2)(B) or (b) of section 805;
						(C)by redesignating
			 subsection (d) as subsection (e); and
						(D)by inserting after
			 subsection (c) the following new subsection:
							
								(d)(1)Except as provided in
				subsection (b)(4), the provisions of this title shall supersede any and all
				State laws insofar as they may now or hereafter preclude, or have the effect of
				precluding, a health insurance issuer from offering health insurance coverage
				in connection with an association health plan which is certified under part
				8.
									(2)Except as provided in paragraphs (4)
				and (5) of subsection (b) of this section—
										(A)In any case in which health insurance
				coverage of any policy type is offered under an association health plan
				certified under part 8 to a participating employer operating in such State, the
				provisions of this title shall supersede any and all laws of such State insofar
				as they may preclude a health insurance issuer from offering health insurance
				coverage of the same policy type to other employers operating in the State
				which are eligible for coverage under such association health plan, whether or
				not such other employers are participating employers in such plan.
										(B)In any case in which health insurance
				coverage of any policy type is offered in a State under an association health
				plan certified under part 8 and the filing, with the applicable State authority
				(as defined in section 812(a)(9)), of the policy form in connection with such
				policy type is approved by such State authority, the provisions of this title
				shall supersede any and all laws of any other State in which health insurance
				coverage of such type is offered, insofar as they may preclude, upon the filing
				in the same form and manner of such policy form with the applicable State
				authority in such other State, the approval of the filing in such other
				State.
										(3)Nothing in subsection (b)(6)(E) or
				the preceding provisions of this subsection shall be construed, with respect to
				health insurance issuers or health insurance coverage, to supersede or impair
				the law of any State—
										(A)providing solvency standards or
				similar standards regarding the adequacy of insurer capital, surplus, reserves,
				or contributions, or
										(B)relating to prompt payment of
				claims.
										(4)For additional provisions relating to
				association health plans, see subsections (a)(2)(B) and (b) of section
				805.
									(5)For purposes of this subsection, the
				term association health plan has the meaning provided in section
				801(a), and the terms health insurance coverage,
				participating employer, and health insurance issuer
				have the meanings provided such terms in section 812,
				respectively.
									.
						(3)Section
			 514(b)(6)(A) of such Act (29 U.S.C. 1144(b)(6)(A)) is amended—
						(A)in clause (I)(II),
			 by striking and at the end;
						(B)in clause (ii), by
			 inserting and which does not provide medical care (within the meaning of
			 section 733(a)(2)), after arrangement,, and by striking
			 title. and inserting title, and; and
						(C)by adding at the
			 end the following new clause:
							
								(iii)subject to subparagraph (E), in the
				case of any other employee welfare benefit plan which is a multiple employer
				welfare arrangement and which provides medical care (within the meaning of
				section 733(a)(2)), any law of any State which regulates insurance may
				apply.
								.
						(4)Section 514(e) of
			 such Act (as redesignated by paragraph (2)(C)) is amended—
						(A)by striking
			 Nothing and inserting (1) Except as provided in paragraph
			 (2), nothing; and
						(B)by adding at the
			 end the following new paragraph:
							
								(2)Nothing in any other provision of law
				enacted on or after the date of the enactment of the
				Making Health Care More Affordable Act of
				2008 shall be construed to alter, amend, modify, invalidate,
				impair, or supersede any provision of this title, except by specific
				cross-reference to the affected
				section.
								.
						(c)Plan
			 SponsorSection 3(16)(B) of such Act (29 U.S.C. 102(16)(B)) is
			 amended by adding at the end the following new sentence: Such term also
			 includes a person serving as the sponsor of an association health plan under
			 part 8..
				(d)Disclosure of
			 Solvency Protections Related to Self-Insured and Fully Insured Options Under
			 Association Health PlansSection 102(b) of such Act (29 U.S.C.
			 102(b)) is amended by adding at the end the following: An association
			 health plan shall include in its summary plan description, in connection with
			 each benefit option, a description of the form of solvency or guarantee fund
			 protection secured pursuant to this Act or applicable State law, if
			 any..
				(e)Savings
			 ClauseSection 731(c) of such Act is amended by inserting
			 or part 8 after this part.
				(f)Report to the
			 Congress Regarding Certification of Self-Insured Association Health
			 PlansNot later than January 1, 2012, the Secretary of Labor
			 shall report to the Committee on Education and the Workforce of the House of
			 Representatives and the Committee on Health, Education, Labor, and Pensions of
			 the Senate the effect association health plans have had, if any, on reducing
			 the number of uninsured individuals.
				(g)Clerical
			 AmendmentThe table of contents in section 1 of the
			 Employee Retirement Income Security Act of
			 1974 is amended by inserting after the item relating to section 734
			 the following new items:
					
						
							Part 8—Rules Governing Association Health
				Plans
							801. Association health plans.
							802. Certification of association health
				plans.
							803. Requirements relating to sponsors and
				boards of trustees.
							804. Participation and coverage
				requirements.
							805. Other requirements relating to plan
				documents, contribution rates, and benefit options.
							806. Maintenance of reserves and
				provisions for solvency for plans providing health benefits in addition to
				health insurance coverage.
							807. Requirements for application and
				related requirements.
							808. Notice requirements for voluntary
				termination.
							809. Corrective actions and mandatory
				termination.
							810. Trusteeship by the Secretary of
				insolvent association health plans providing health benefits in addition to
				health insurance coverage.
							811. State assessment
				authority.
							812. Definitions and rules of
				construction.
						
						.
				202.Clarification
			 of treatment of single employer arrangementsSection 3(40)(B) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1002(40)(B)) is amended—
				(1)in clause (I), by
			 inserting after control group, the following: except
			 that, in any case in which the benefit referred to in subparagraph (A) consists
			 of medical care (as defined in section 812(a)(2)), two or more trades or
			 businesses, whether or not incorporated, shall be deemed a single employer for
			 any plan year of such plan, or any fiscal year of such other arrangement, if
			 such trades or businesses are within the same control group during such year or
			 at any time during the preceding 1-year period,;
				(2)in clause (iii),
			 by striking (iii) the determination and inserting the
			 following:
					
						(iii)(I)in any case in which the
				benefit referred to in subparagraph (A) consists of medical care (as defined in
				section 812(a)(2)), the determination of whether a trade or business is under
				common control with another trade or business shall be
				determined under regulations of the Secretary applying principles consistent
				and coextensive with the principles applied in determining whether employees of
				two or more trades or businesses are treated as employed by a single employer
				under section 4001(b), except that, for purposes of this paragraph, an interest
				of greater than 25 percent may not be required as the minimum interest
				necessary for common control, or
							(II)in any other case, the
				determination
							;
				(3)by redesignating
			 clauses (iv) and (v) as clauses (v) and (vi), respectively; and
				(4)by inserting after
			 clause (iii) the following new clause:
					
						(iv)in any case in which the benefit
				referred to in subparagraph (A) consists of medical care (as defined in section
				812(a)(2)), in determining, after the application of clause (I), whether
				benefits are provided to employees of two or more employers, the arrangement
				shall be treated as having only one participating employer if, after the
				application of clause (I), the number of individuals who are employees and
				former employees of any one participating employer and who are covered under
				the arrangement is greater than 75 percent of the aggregate number of all
				individuals who are employees or former employees of participating employers
				and who are covered under the
				arrangement,
						.
				203.Enforcement
			 provisions relating to association health plans
				(a)Criminal
			 Penalties for Certain Willful MisrepresentationsSection 501 of
			 the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1131) is amended—
					(1)by inserting
			 (a) after Sec. 501.; and
					(2)by adding at the
			 end the following new subsection:
						
							(b)Any person who
				willfully falsely represents, to any employee, any employee’s beneficiary, any
				employer, the Secretary, or any State, a plan or other arrangement established
				or maintained for the purpose of offering or providing any benefit described in
				section 3(1) to employees or their beneficiaries as—
								(1)being an
				association health plan which has been certified under part 8;
								(2)having been
				established or maintained under or pursuant to one or more collective
				bargaining agreements which are reached pursuant to collective bargaining
				described in section 8(d) of the National Labor Relations Act (29 U.S.C.
				158(d)) or paragraph Fourth of section 2 of the Railway Labor Act (45 U.S.C.
				152, paragraph Fourth) or which are reached pursuant to labor-management
				negotiations under similar provisions of State public employee relations laws;
				or
								(3)being a plan or
				arrangement described in section 3(40)(A)(I),
								shall,
				upon conviction, be imprisoned not more than 5 years, be fined under title 18,
				United States Code, or
				both..
					(b)Cease Activities
			 OrdersSection 502 of such Act (29 U.S.C. 1132) is amended by
			 adding at the end the following new subsection:
					
						(n)Association
				Health Plan Cease and Desist Orders
							(1)In
				generalSubject to paragraph (2), upon application by the
				Secretary showing the operation, promotion, or marketing of an association
				health plan (or similar arrangement providing benefits consisting of medical
				care (as defined in section 733(a)(2))) that—
								(A)is not certified
				under part 8, is subject under section 514(b)(6) to the insurance laws of any
				State in which the plan or arrangement offers or provides benefits, and is not
				licensed, registered, or otherwise approved under the insurance laws of such
				State; or
								(B)is an association
				health plan certified under part 8 and is not operating in accordance with the
				requirements under part 8 for such certification,
								a district
				court of the United States shall enter an order requiring that the plan or
				arrangement cease activities.(2)ExceptionParagraph
				(1) shall not apply in the case of an association health plan or other
				arrangement if the plan or arrangement shows that—
								(A)all benefits under
				it referred to in paragraph (1) consist of health insurance coverage;
				and
								(B)with respect to
				each State in which the plan or arrangement offers or provides benefits, the
				plan or arrangement is operating in accordance with applicable State laws that
				are not superseded under section 514.
								(3)Additional
				equitable reliefThe court may grant such additional equitable
				relief, including any relief available under this title, as it deems necessary
				to protect the interests of the public and of persons having claims for
				benefits against the
				plan.
							.
				(c)Responsibility
			 for Claims ProcedureSection 503 of such Act (29 U.S.C. 1133) is
			 amended by inserting (a) In general.— before In
			 accordance, and by adding at the end the following new
			 subsection:
					
						(b)Association
				Health PlansThe terms of each association health plan which is
				or has been certified under part 8 shall require the board of trustees or the
				named fiduciary (as applicable) to ensure that the requirements of this section
				are met in connection with claims filed under the
				plan.
						.
				204.Cooperation
			 between Federal and State authoritiesSection 506 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1136) is amended by adding at the end the following
			 new subsection:
				
					(d)Consultation With
				States With Respect to Association Health Plans
						(1)Agreements with
				statesThe Secretary shall consult with the State recognized
				under paragraph (2) with respect to an association health plan regarding the
				exercise of—
							(A)the Secretary’s
				authority under sections 502 and 504 to enforce the requirements for
				certification under part 8; and
							(B)the Secretary’s
				authority to certify association health plans under part 8 in accordance with
				regulations of the Secretary applicable to certification under part 8.
							(2)Recognition of
				primary domicile stateIn carrying out paragraph (1), the
				Secretary shall ensure that only one State will be recognized, with respect to
				any particular association health plan, as the State with which consultation is
				required. In carrying out this paragraph—
							(A)in the case of a
				plan which provides health insurance coverage (as defined in section
				812(a)(3)), such State shall be the State with which filing and approval of a
				policy type offered by the plan was initially obtained, and
							(B)in any other case,
				the Secretary shall take into account the places of residence of the
				participants and beneficiaries under the plan and the State in which the trust
				is
				maintained.
							.
			205.Effective date
			 and transitional and other rules
				(a)Effective
			 DateThe amendments made by this title shall take effect 1 year
			 after the date of the enactment of this Act. The Secretary of Labor shall first
			 issue all regulations necessary to carry out the amendments made by this title
			 within 1 year after the date of the enactment of this Act.
				(b)Treatment of
			 Certain Existing Health Benefits Programs
					(1)In
			 generalIn any case in which, as of the date of the enactment of
			 this Act, an arrangement is maintained in a State for the purpose of providing
			 benefits consisting of medical care for the employees and beneficiaries of its
			 participating employers, at least 200 participating employers make
			 contributions to such arrangement, such arrangement has been in existence for
			 at least 10 years, and such arrangement is licensed under the laws of one or
			 more States to provide such benefits to its participating employers, upon the
			 filing with the applicable authority (as defined in section 812(a)(5) of the
			 Employee Retirement Income Security Act of
			 1974 (as amended by this subtitle)) by the arrangement of an
			 application for certification of the arrangement under part 8 of subtitle B of
			 title I of such Act—
						(A)such arrangement
			 shall be deemed to be a group health plan for purposes of title I of such
			 Act;
						(B)the requirements
			 of sections 801(a) and 803(a) of the Employee
			 Retirement Income Security Act of 1974 shall be deemed met with
			 respect to such arrangement;
						(C)the requirements
			 of section 803(b) of such Act shall be deemed met, if the arrangement is
			 operated by a board of directors which—
							(i)is
			 elected by the participating employers, with each employer having one vote;
			 and
							(ii)has
			 complete fiscal control over the arrangement and which is responsible for all
			 operations of the arrangement;
							(D)the requirements
			 of section 804(a) of such Act shall be deemed met with respect to such
			 arrangement; and
						(E)the arrangement
			 may be certified by any applicable authority with respect to its operations in
			 any State only if it operates in such State on the date of
			 certification.
						The
			 provisions of this subsection shall cease to apply with respect to any such
			 arrangement at such time after the date of the enactment of this Act as the
			 applicable requirements of this subsection are not met with respect to such
			 arrangement.(2)DefinitionsFor
			 purposes of this subsection, the terms group health plan,
			 medical care, and participating employer shall have
			 the meanings provided in section 812 of the Employee Retirement Income Security Act of
			 1974, except that the reference in paragraph (7) of such section to
			 an association health plan shall be deemed a reference to an
			 arrangement referred to in this subsection.
					IIIPURCHASE HEALTH
			 INSURANCE ACROSS STATE LINES 
			301.Cooperative
			 governing of individual health insurance coverage
				(a)In
			 generalTitle XXVII of the Public Health Service Act (42 U.S.C.
			 300gg et seq.) is amended by adding at the end the following new part:
					
						DCooperative
				Governing of Individual Health Insurance Coverage 
							2795.DefinitionsIn this part:
								(1)Primary
				stateThe term primary State means, with respect to
				individual health insurance coverage offered by a health insurance issuer, the
				State designated by the issuer as the State whose covered laws shall govern the
				health insurance issuer in the sale of such coverage under this part. An
				issuer, with respect to a particular policy, may only designate one such State
				as its primary State with respect to all such coverage it offers. Such an
				issuer may not change the designated primary State with respect to individual
				health insurance coverage once the policy is issued, except that such a change
				may be made upon renewal of the policy. With respect to such designated State,
				the issuer is deemed to be doing business in that State.
								(2)Secondary
				stateThe term secondary State means, with respect
				to individual health insurance coverage offered by a health insurance issuer,
				any State that is not the primary State. In the case of a health insurance
				issuer that is selling a policy in, or to a resident of, a secondary State, the
				issuer is deemed to be doing business in that secondary State.
								(3)Health insurance
				issuerThe term health insurance issuer has the
				meaning given such term in section 2791(b)(2), except that such an issuer must
				be licensed in the primary State and be qualified to sell individual health
				insurance coverage in that State.
								(4)Individual health
				insurance coverageThe term individual health insurance
				coverage means health insurance coverage offered in the individual
				market, as defined in section 2791(e)(1).
								(5)Applicable state
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of this title for the State with respect to the issuer.
								(6)Hazardous
				financial conditionThe term hazardous financial
				condition means that, based on its present or reasonably anticipated
				financial condition, a health insurance issuer is unlikely to be able—
									(A)to meet obligations
				to policyholders with respect to known claims and reasonably anticipated
				claims; or
									(B)to pay other
				obligations in the normal course of business.
									(7)Covered
				laws
									(A)In
				generalThe term covered laws means the laws, rules,
				regulations, agreements, and orders governing the insurance business pertaining
				to—
										(i)individual health
				insurance coverage issued by a health insurance issuer;
										(ii)the offer, sale,
				rating (including medical underwriting), renewal, and issuance of individual
				health insurance coverage to an individual;
										(iii)the provision to
				an individual in relation to individual health insurance coverage of health
				care and insurance related services;
										(iv)the provision to
				an individual in relation to individual health insurance coverage of
				management, operations, and investment activities of a health insurance issuer;
				and
										(v)the provision to
				an individual in relation to individual health insurance coverage of loss
				control and claims administration for a health insurance issuer with respect to
				liability for which the issuer provides insurance.
										(B)ExceptionSuch
				term does not include any law, rule, regulation, agreement, or order governing
				the use of care or cost management techniques, including any requirement
				related to provider contracting, network access or adequacy, health care data
				collection, or quality assurance.
									(8)StateThe
				term State means the 50 States and includes the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.
								(9)Unfair claims
				settlement practicesThe term unfair claims settlement
				practices means only the following practices:
									(A)Knowingly
				misrepresenting to claimants and insured individuals relevant facts or policy
				provisions relating to coverage at issue.
									(B)Failing to
				acknowledge with reasonable promptness pertinent communications with respect to
				claims arising under policies.
									(C)Failing to adopt
				and implement reasonable standards for the prompt investigation and settlement
				of claims arising under policies.
									(D)Failing to
				effectuate prompt, fair, and equitable settlement of claims submitted in which
				liability has become reasonably clear.
									(E)Refusing to pay
				claims without conducting a reasonable investigation.
									(F)Failing to affirm
				or deny coverage of claims within a reasonable period of time after having
				completed an investigation related to those claims.
									(G)A pattern or
				practice of compelling insured individuals or their beneficiaries to institute
				suits to recover amounts due under its policies by offering substantially less
				than the amounts ultimately recovered in suits brought by them.
									(H)A pattern or
				practice of attempting to settle or settling claims for less than the amount
				that a reasonable person would believe the insured individual or his or her
				beneficiary was entitled by reference to written or printed advertising
				material accompanying or made part of an application.
									(I)Attempting to
				settle or settling claims on the basis of an application that was materially
				altered without notice to, or knowledge or consent of, the insured.
									(J)Failing to provide
				forms necessary to present claims within 15 calendar days of a requests with
				reasonable explanations regarding their use.
									(K)Attempting to
				cancel a policy in less time than that prescribed in the policy or by the law
				of the primary State.
									(10)Fraud and
				abuseThe term fraud and abuse means an act or
				omission committed by a person who, knowingly and with intent to defraud,
				commits, or conceals any material information concerning, one or more of the
				following:
									(A)Presenting,
				causing to be presented or preparing with knowledge or belief that it will be
				presented to or by an insurer, a reinsurer, broker or its agent, false
				information as part of, in support of or concerning a fact material to one or
				more of the following:
										(i)An
				application for the issuance or renewal of an insurance policy or reinsurance
				contract.
										(ii)The rating of an
				insurance policy or reinsurance contract.
										(iii)A claim for
				payment or benefit pursuant to an insurance policy or reinsurance
				contract.
										(iv)Premiums paid on
				an insurance policy or reinsurance contract.
										(v)Payments made in
				accordance with the terms of an insurance policy or reinsurance
				contract.
										(vi)A
				document filed with the commissioner or the chief insurance regulatory official
				of another jurisdiction.
										(vii)The financial
				condition of an insurer or reinsurer.
										(viii)The formation,
				acquisition, merger, reconsolidation, dissolution or withdrawal from one or
				more lines of insurance or reinsurance in all or part of a State by an insurer
				or reinsurer.
										(ix)The issuance of
				written evidence of insurance.
										(x)The reinstatement
				of an insurance policy.
										(B)Solicitation or
				acceptance of new or renewal insurance risks on behalf of an insurer reinsurer
				or other person engaged in the business of insurance by a person who knows or
				should know that the insurer or other person responsible for the risk is
				insolvent at the time of the transaction.
									(C)Transaction of the
				business of insurance in violation of laws requiring a license, certificate of
				authority or other legal authority for the transaction of the business of
				insurance.
									(D)Attempt to commit,
				aiding or abetting in the commission of, or conspiracy to commit the acts or
				omissions specified in this paragraph.
									2796.
								Application of
		  law
								(a)In
				generalThe covered laws of
				the primary State shall apply to individual health insurance coverage offered
				by a health insurance issuer in the primary State and in any secondary State,
				but only if the coverage and issuer comply with the conditions of this section
				with respect to the offering of coverage in any secondary State.
								(b)Exemptions from
				covered laws in a secondary stateExcept as provided in this
				section, a health insurance issuer with respect to its offer, sale, rating
				(including medical underwriting), renewal, and issuance of individual health
				insurance coverage in any secondary State is exempt from any covered laws of
				the secondary State (and any rules, regulations, agreements, or orders sought
				or issued by such State under or related to such covered laws) to the extent
				that such laws would—
									(1)make unlawful, or
				regulate, directly or indirectly, the operation of the health insurance issuer
				operating in the secondary State, except that any secondary State may require
				such an issuer—
										(A)to pay, on a
				nondiscriminatory basis, applicable premium and other taxes (including high
				risk pool assessments) which are levied on insurers and surplus lines insurers,
				brokers, or policyholders under the laws of the State;
										(B)to register with
				and designate the State insurance commissioner as its agent solely for the
				purpose of receiving service of legal documents or process;
										(C)to submit to an
				examination of its financial condition by the State insurance commissioner in
				any State in which the issuer is doing business to determine the issuer’s
				financial condition, if—
											(i)the State
				insurance commissioner of the primary State has not done an examination within
				the period recommended by the National Association of Insurance Commissioners;
				and
											(ii)any such
				examination is conducted in accordance with the examiners’ handbook of the
				National Association of Insurance Commissioners and is coordinated to avoid
				unjustified duplication and unjustified repetition;
											(D)to comply with a
				lawful order issued—
											(i)in
				a delinquency proceeding commenced by the State insurance commissioner if there
				has been a finding of financial impairment under subparagraph (C); or
											(ii)in a voluntary
				dissolution proceeding;
											(E)to comply with an
				injunction issued by a court of competent jurisdiction, upon a petition by the
				State insurance commissioner alleging that the issuer is in hazardous financial
				condition;
										(F)to participate, on
				a nondiscriminatory basis, in any insurance insolvency guaranty association or
				similar association to which a health insurance issuer in the State is required
				to belong;
										(G)to comply with any
				State law regarding fraud and abuse (as defined in section 2795(10)), except
				that if the State seeks an injunction regarding the conduct described in this
				subparagraph, such injunction must be obtained from a court of competent
				jurisdiction;
										(H)to comply with any
				State law regarding unfair claims settlement practices (as defined in section
				2795(9)); or
										(I)to comply with the
				applicable requirements for independent review under section 2798 with respect
				to coverage offered in the State;
										(2)require any
				individual health insurance coverage issued by the issuer to be countersigned
				by an insurance agent or broker residing in that Secondary State; or
									(3)otherwise
				discriminate against the issuer issuing insurance in both the primary State and
				in any secondary State.
									(c)Clear and
				conspicuous disclosureA health insurance issuer shall provide
				the following notice, in 12-point bold type, in any insurance coverage offered
				in a secondary State under this part by such a health insurance issuer and at
				renewal of the policy, with the 5 blank spaces therein being appropriately
				filled with the name of the health insurance issuer, the name of primary State,
				the name of the secondary State, the name of the secondary State, and the name
				of the secondary State, respectively, for the coverage concerned:
				Notice: This policy is issued by ____________ and is governed by the
				laws and regulations of the State of ____________, and it has met all the laws
				of that State as determined by that State's Department of Insurance. This
				policy may be less expensive than others because it is not subject to all of
				the insurance laws and regulations of the State of ____________, including
				coverage of some services or benefits mandated by the law of the State of
				____________. Additionally, this policy is not subject to all of the consumer
				protection laws or restrictions on rate changes of the State of ____________.
				As with all insurance products, before purchasing this policy, you should
				carefully review the policy and determine what health care services the policy
				covers and what benefits it provides, including any exclusions, limitations, or
				conditions for such services or benefits.
								(d)Prohibition on
				certain reclassifications and premium increases
									(1)In
				generalFor purposes of this section, a health insurance issuer
				that provides individual health insurance coverage to an individual under this
				part in a primary or secondary State may not upon renewal—
										(A)move or reclassify
				the individual insured under the health insurance coverage from the class such
				individual is in at the time of issue of the contract based on the
				health-status related factors of the individual; or
										(B)increase the
				premiums assessed the individual for such coverage based on a health
				status-related factor or change of a health status-related factor or the past
				or prospective claim experience of the insured individual.
										(2)ConstructionNothing
				in paragraph (1) shall be construed to prohibit a health insurance
				issuer—
										(A)from terminating or
				discontinuing coverage or a class of coverage in accordance with subsections
				(b) and (c) of section 2742;
										(B)from raising
				premium rates for all policy holders within a class based on claims
				experience;
										(C)from changing
				premiums or offering discounted premiums to individuals who engage in wellness
				activities at intervals prescribed by the issuer, if such premium changes or
				incentives—
											(i)are disclosed to
				the consumer in the insurance contract;
											(ii)are based on
				specific wellness activities that are not applicable to all individuals;
				and
											(iii)are not
				obtainable by all individuals to whom coverage is offered;
											(D)from reinstating
				lapsed coverage; or
										(E)from retroactively
				adjusting the rates charged an insured individual if the initial rates were set
				based on material misrepresentation by the individual at the time of
				issue.
										(e)Prior offering
				of policy in primary stateA health insurance issuer may not
				offer for sale individual health insurance coverage in a secondary State unless
				that coverage is currently offered for sale in the primary State.
								(f)Licensing of
				agents or brokers for health insurance issuersAny State may
				require that a person acting, or offering to act, as an agent or broker for a
				health insurance issuer with respect to the offering of individual health
				insurance coverage obtain a license from that State, with commissions or other
				compensation subject to the provisions of the laws of that State, except that a
				State may not impose any qualification or requirement which discriminates
				against a nonresident agent or broker.
								(g)Documents for
				submission to state insurance commissionerEach health insurance
				issuer issuing individual health insurance coverage in both primary and
				secondary States shall submit—
									(1)to the insurance
				commissioner of each State in which it intends to offer such coverage, before
				it may offer individual health insurance coverage in such State—
										(A)a copy of the plan
				of operation or feasibility study or any similar statement of the policy being
				offered and its coverage (which shall include the name of its primary State and
				its principal place of business);
										(B)written notice of
				any change in its designation of its primary State; and
										(C)written notice
				from the issuer of the issuer’s compliance with all the laws of the primary
				State; and
										(2)to the insurance
				commissioner of each secondary State in which it offers individual health
				insurance coverage, a copy of the issuer’s quarterly financial statement
				submitted to the primary State, which statement shall be certified by an
				independent public accountant and contain a statement of opinion on loss and
				loss adjustment expense reserves made by—
										(A)a member of the
				American Academy of Actuaries; or
										(B)a qualified loss
				reserve specialist.
										(h)Power of courts
				To enjoin conductNothing in this section shall be construed to
				affect the authority of any Federal or State court to enjoin—
									(1)the solicitation
				or sale of individual health insurance coverage by a health insurance issuer to
				any person or group who is not eligible for such insurance; or
									(2)the solicitation
				or sale of individual health insurance coverage that violates the requirements
				of the law of a secondary State which are described in subparagraphs (A)
				through (H) of section 2796(b)(1).
									(i)Power of
				secondary states To take administrative actionNothing in this
				section shall be construed to affect the authority of any State to enjoin
				conduct in violation of that State’s laws described in section
				2796(b)(1).
								(j)State powers To
				enforce state laws
									(1)In
				generalSubject to the provisions of subsection (b)(1)(G)
				(relating to injunctions) and paragraph (2), nothing in this section shall be
				construed to affect the authority of any State to make use of any of its powers
				to enforce the laws of such State with respect to which a health insurance
				issuer is not exempt under subsection (b).
									(2)Courts of
				competent jurisdictionIf a State seeks an injunction regarding
				the conduct described in paragraphs (1) and (2) of subsection (h), such
				injunction must be obtained from a Federal or State court of competent
				jurisdiction.
									(k)States’
				authority To sueNothing in this section shall affect the
				authority of any State to bring action in any Federal or State court.
								(l)Generally
				applicable lawsNothing in this section shall be construed to
				affect the applicability of State laws generally applicable to persons or
				corporations.
								(m)Guaranteed
				Availability of Coverage to HIPAA Eligible IndividualsTo the
				extent that a health insurance issuer is offering coverage in a primary State
				that does not accommodate residents of secondary States or does not provide a
				working mechanism for residents of a secondary State, and the issuer is
				offering coverage under this part in such secondary State which has not adopted
				a qualified high risk pool as its acceptable alternative mechanism (as defined
				in section 2744(c)(2)), the issuer shall, with respect to any individual health
				insurance coverage offered in a secondary State under this part, comply with
				the guaranteed availability requirements for eligible individuals in section
				2741.
								2797.Primary State must meet federal floor
		  before issuer may sell into secondary StatesA health insurance issuer may not offer,
				sell, or issue individual health insurance coverage in a secondary State if the
				State insurance commissioner does not use a risk-based capital formula for the
				determination of capital and surplus requirements for all health insurance
				issuers.
							2798.
								Independent external appeals
		  procedures
								(a)Right to
				external appealA health insurance issuer may not offer, sell, or
				issue individual health insurance coverage in a secondary State under the
				provisions of this title unless—
									(1)both the secondary
				State and the primary State have legislation or regulations in place
				establishing an independent review process for individuals who are covered by
				individual health insurance coverage, or
									(2)in any case in
				which the requirements of subparagraph (A) are not met with respect to the
				either of such States, the issuer provides an independent review mechanism
				substantially identical (as determined by the applicable State authority of
				such State) to that prescribed in the Health Carrier External Review
				Model Act of the National Association of Insurance Commissioners for
				all individuals who purchase insurance coverage under the terms of this part,
				except that, under such mechanism, the review is conducted by an independent
				medical reviewer, or a panel of such reviewers, with respect to whom the
				requirements of subsection (b) are met.
									(b)Qualifications
				of independent medical reviewersIn the case of any independent
				review mechanism referred to in subsection (a)(2)—
									(1)In
				generalIn referring a denial of a claim to an independent
				medical reviewer, or to any panel of such reviewers, to conduct independent
				medical review, the issuer shall ensure that—
										(A)each independent
				medical reviewer meets the qualifications described in paragraphs (2) and
				(3);
										(B)with respect to
				each review, each reviewer meets the requirements of paragraph (4) and the
				reviewer, or at least 1 reviewer on the panel, meets the requirements described
				in paragraph (5); and
										(C)compensation
				provided by the issuer to each reviewer is consistent with paragraph
				(6).
										(2)Licensure and
				expertiseEach independent medical reviewer shall be a physician
				(allopathic or osteopathic) or health care professional who—
										(A)is appropriately
				credentialed or licensed in 1 or more States to deliver health care services;
				and
										(B)typically treats
				the condition, makes the diagnosis, or provides the type of treatment under
				review.
										(3)Independence
										(A)In
				generalSubject to subparagraph (B), each independent medical
				reviewer in a case shall—
											(i)not
				be a related party (as defined in paragraph (7));
											(ii)not have a
				material familial, financial, or professional relationship with such a party;
				and
											(iii)not otherwise
				have a conflict of interest with such a party (as determined under
				regulations).
											(B)ExceptionNothing
				in subparagraph (A) shall be construed to—
											(i)prohibit an
				individual, solely on the basis of affiliation with the issuer, from serving as
				an independent medical reviewer if—
												(I)a non-affiliated
				individual is not reasonably available;
												(II)the affiliated
				individual is not involved in the provision of items or services in the case
				under review;
												(III)the fact of such
				an affiliation is disclosed to the issuer and the enrollee (or authorized
				representative) and neither party objects; and
												(IV)the affiliated
				individual is not an employee of the issuer and does not provide services
				exclusively or primarily to or on behalf of the issuer;
												(ii)prohibit an
				individual who has staff privileges at the institution where the treatment
				involved takes place from serving as an independent medical reviewer merely on
				the basis of such affiliation if the affiliation is disclosed to the issuer and
				the enrollee (or authorized representative), and neither party objects;
				or
											(iii)prohibit receipt
				of compensation by an independent medical reviewer from an entity if the
				compensation is provided consistent with paragraph (6).
											(4)Practicing health
				care professional in same field
										(A)In
				generalIn a case involving treatment, or the provision of items
				or services—
											(i)by
				a physician, a reviewer shall be a practicing physician (allopathic or
				osteopathic) of the same or similar specialty, as a physician who, acting
				within the appropriate scope of practice within the State in which the service
				is provided or rendered, typically treats the condition, makes the diagnosis,
				or provides the type of treatment under review; or
											(ii)by a
				non-physician health care professional, the reviewer, or at least 1 member of
				the review panel, shall be a practicing non-physician health care professional
				of the same or similar specialty as the non-physician health care professional
				who, acting within the appropriate scope of practice within the State in which
				the service is provided or rendered, typically treats the condition, makes the
				diagnosis, or provides the type of treatment under review.
											(B)Practicing
				definedFor purposes of this paragraph, the term
				practicing means, with respect to an individual who is a physician
				or other health care professional, that the individual provides health care
				services to individual patients on average at least 2 days per week.
										(5)Pediatric
				expertiseIn the case of an external review relating to a child,
				a reviewer shall have expertise under paragraph (2) in pediatrics.
									(6)Limitations on
				reviewer compensationCompensation provided by the issuer to an
				independent medical reviewer in connection with a review under this section
				shall—
										(A)not exceed a
				reasonable level; and
										(B)not be contingent
				on the decision rendered by the reviewer.
										(7)Related party
				definedFor purposes of this section, the term related
				party means, with respect to a denial of a claim under a coverage
				relating to an enrollee, any of the following:
										(A)The issuer
				involved, or any fiduciary, officer, director, or employee of the
				issuer.
										(B)The enrollee (or
				authorized representative).
										(C)The health care
				professional that provides the items or services involved in the denial.
										(D)The institution at
				which the items or services (or treatment) involved in the denial are
				provided.
										(E)The manufacturer
				of any drug or other item that is included in the items or services involved in
				the denial.
										(F)Any other party
				determined under any regulations to have a substantial interest in the denial
				involved.
										(8)DefinitionsFor
				purposes of this subsection:
										(A)EnrolleeThe
				term enrollee means, with respect to health insurance coverage
				offered by a health insurance issuer, an individual enrolled with the issuer to
				receive such coverage.
										(B)Health care
				professionalThe term health care professional means
				an individual who is licensed, accredited, or certified under State law to
				provide specified health care services and who is operating within the scope of
				such licensure, accreditation, or certification.
										2799.
								Enforcement
								(a)In
				generalSubject to subsection (b), with respect to specific
				individual health insurance coverage the primary State for such coverage has
				sole jurisdiction to enforce the primary State’s covered laws in the primary
				State and any secondary State.
								(b)Secondary
				state’s authorityNothing in subsection (a) shall be construed to
				affect the authority of a secondary State to enforce its laws as set forth in
				the exception specified in section 2796(b)(1).
								(c)Court
				interpretationIn reviewing action initiated by the applicable
				secondary State authority, the court of competent jurisdiction shall apply the
				covered laws of the primary State.
								(d)Notice of
				compliance failureIn the case of individual health insurance
				coverage offered in a secondary State that fails to comply with the covered
				laws of the primary State, the applicable State authority of the secondary
				State may notify the applicable State authority of the primary
				State.
								.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 individual health insurance coverage offered, issued, or sold after the date
			 that is one year after the date of the enactment of this Act.
				(c)GAO Ongoing
			 Study and Reports
					(1)StudyThe
			 Comptroller General of the United States shall conduct an ongoing study
			 concerning the effect of the amendment made by subsection (a) on—
						(A)the number of
			 uninsured and under-insured;
						(B)the availability
			 and cost of health insurance policies for individuals with pre-existing medical
			 conditions;
						(C)the availability
			 and cost of health insurance policies generally;
						(D)the elimination or
			 reduction of different types of benefits under health insurance policies
			 offered in different States; and
						(E)cases of fraud or
			 abuse relating to health insurance coverage offered under such amendment and
			 the resolution of such cases.
						(2)Annual
			 reportsThe Comptroller General shall submit to Congress an
			 annual report, after the end of each of the 5 years following the effective
			 date of the amendment made by subsection (a), on the ongoing study conducted
			 under paragraph (1).
					302.SeverabilityIf any provision of the Act or the
			 application of such provision to any person or circumstance is held to be
			 unconstitutional, the remainder of this Act and the application of the
			 provisions of such to any other person or circumstance shall not be
			 affected.
			IVEXPANSION OF
			 HEALTH SAVINGS ACCOUNTS
			APromoting Health
			 for Future Generations
				401.Short
			 titleThis subtitle may be
			 cited as the Promoting Health for Future Generations Act of
			 2008.
				402.Increase in HSA
			 contribution limitation
					(a)In
			 generalSubsection (b) of section 223 of the Internal Revenue
			 Code of 1986 (relating to monthly limitation) is amended—
						(1)by striking
			 $2,250 in paragraph (2)(A) and inserting the amount in
			 effect under subsection (c)(2)(A)(ii)(I), and
						(2)by
			 striking $4,500 in paragraph (2)(B) and inserting the
			 amount in effect under subsection (c)(2)(A)(ii)(II).
						(b)Conforming
			 amendmentParagraph (1) of section 223(g) of such Code is amended
			 by striking subsections (b)(2) and inserting
			 subsection.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions in taxable years beginning after December 31, 2008.
					403.Medicare and VA
			 healthcare enrollees eligible to contribute to HSA
					(a)In
			 general(1)Subsection (b) of
			 section 223 of the Internal Revenue Code of 1986 is amended by striking
			 paragraph (7).
						(2)Subsection (c) of section 223 of such
			 Code (relating to definitions and special rules) is amended by adding at the
			 end to following new paragraph:
							
								(6)Special rule for
				individuals entitled to benefits under Medicare or enrolled for health benefits
				from VAIn the case of an individual—
									(A)(i)who is entitled to
				benefits under title XVIII of the Social Security Act, and
										(ii)with respect to whom a health
				savings account is established in a month before the first month such
				individual is entitled to such benefits, or
										(B)(i)who is enrolled in the
				patient enrollment system established by the Secretary of Veterans Affairs
				pursuant to section 1705 of title 38, United States Code, and
										(ii)with respect to whom a health
				savings account is established in a month before the first month such
				individual is enrolled in such system,
										such
				individual shall be deemed to be an eligible
				individual..
						(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
					404.Expanding
			 additional contributions limitation
					(a)In
			 general
						(1)Age
			 limitationSubparagraph (A) of section 223(b)(3) of the Internal
			 Revenue Code of 1986 (relating to additional contributions for individuals 55
			 or older) is amended by striking age 55 and inserting age
			 50.
						(2)Contribution
			 limitationThe table contained in section 223(b)(3) of such Code
			 is amended by striking $1,000 and inserting
			 $2,000.
						(3)Conforming
			 amendmentParagraph (3) of section 223(b) of such Code is amended
			 in the heading by striking 55 and inserting 50.
						(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
					405.Eligibility to
			 contribute to HSA
					(a)Individuals
			 eligible for reimbursement under spouse’s flexible spending
			 arrangementSection 223(c)(1)
			 of the Internal Revenue Code of 1986 (defining eligible individual) is amended
			 by adding at the end the following new subparagraph:
						
							(C)Special rule for
				certain flexible spending arrangementsFor purposes of subparagraph (A)(ii), an
				individual shall not be treated as covered under a health plan described in
				such subparagraph merely because the individual is covered under a flexible
				spending arrangement (within the meaning of section 106(c)(2)) which is
				maintained by an employer of the spouse of the individual, but only if—
								(i)the employer is
				not also the employer of the individual, and
								(ii)the individual
				certifies to the employer and to the Secretary (in such form and manner as the
				Secretary may prescribe) that the individual and the individual’s spouse will
				not accept reimbursement under the arrangement for any expenses for medical
				care provided to the
				individual.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
					406.Deduction of
			 premiums for high deductible health plans
					(a)In
			 generalPart VII of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 additional itemized deductions for individuals) is amended by redesignating
			 section 224 as section 225 and by inserting after section 223 the following new
			 section:
						
							224.Premiums for
				high deductible health plans
								(a)Deduction
				allowedIn the case of an
				individual, there shall be allowed as a deduction for the taxable year the
				aggregate amount paid by the taxpayer as premiums under a high deductible
				health plan with respect to months during such year for which such individual
				is an eligible individual with respect to such health plan.
								(b)DefinitionsFor purposes of this section—
									(1)Eligible
				individualThe term eligible individual means an
				individual who—
										(A)is described in
				section 223(c)(1), and
										(B)is the taxpayer or
				the taxpayer's spouse and dependents.
										(2)High deductible
				health planThe term high deductible health plan has
				the meaning given such term by section 223(c)(2).
									(c)Special
				Rules
									(1)Deduction
				limits
										(A)Deduction
				allowable for only 1 planFor purposes of this section, in the
				case of an individual covered by more than 1 high deductible health plan for
				any month, the individual may only take into account amounts paid for such
				month for the plan with the lowest premium.
										(B)Plans covering
				ineligible individualsIf 2 or more individuals are covered by a
				high deductible health plan for any month but only 1 of such individuals is an
				eligible individual for such month, only 50 percent of the aggregate amount
				paid by such eligible individual as premiums under the plan with respect to
				such month shall be taken into account for purposes of this section.
										(2)Group health plan
				coverage
										(A)In
				generalNo deduction shall be allowed for an individual under
				subsection (a) for any amount paid for coverage under a high deductible health
				plan for a month if that individual participates in any coverage under a group
				health plan (within the meaning of section 5000 without regard to section
				5000(d)). For purposes of the preceding sentence, an arrangement which
				constitutes individual health insurance shall not be treated as a group health
				plan if such arrangement is a high deductible health plan (as defined in
				section 223(c)(2)), or is a payment by an employer or employee organization
				with respect to such high deductible health plan, notwithstanding that an
				employer or employee organization negotiates the cost or benefits of such
				arrangement.
										(B)Exception for
				plans only providing contributions to health savings
				accountsSubparagraph (A) shall not apply to an individual if the
				individual's only coverage under a group health plan for a month consists of
				contributions by an employer to a health savings account with respect to which
				the individual is the account beneficiary.
										(C)Exception for
				certain permitted coverageSubparagraph (A) shall not apply to an
				individual if the individual's only coverage under a group health plan for a
				month is coverage described in clause (i) or (ii) of section
				223(c)(1)(B).
										(3)Medical and
				health savings accountsSubsection (a) shall not apply with
				respect to any amount which is paid or distributed out of an Archer MSA or a
				health savings account which is not included in gross income under section
				220(f) or 223(f), as the case may be.
									(4)Coordination
				with deduction for health insurance of self-employed
				individualsAny amount taken into account by the taxpayer in
				computing the deduction under section 162(l) shall not be taken into account
				under this section.
									(5)Coordination
				with medical expense deductionAny amount taken into account by
				the taxpayer in computing the deduction under this section shall not be taken
				into account under section
				213.
									.
					(b)Deduction
			 allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 of such Code
			 is amended by inserting before the last sentence at the end the following new
			 paragraph:
						
							(22)Premiums for
				high deductible health plansThe deduction allowed by section
				224.
							.
					(c)Coordination
			 with section 35 health insurance costs creditSection 35(g)(2) of such Code (relating to
			 coordination with other deductions) is amended by striking or
			 213 and inserting , 213, or 224.
					(d)Clerical
			 amendmentThe table of
			 sections for part VII of subchapter B of chapter 1 of such Code is amended by
			 redesignating the item relating to section 224 as an item relating to section
			 225 and by inserting before such item the following new item:
						
							
								Sec. 224. Premiums for high deductible
				health
				plans.
							
							.
					(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
					407.MSA plan deductible
			 exception for preventive care
					(a)In
			 generalParagraph (3) of section 1859(b) of the Social Security
			 Act (42 U.S.C. 1359w–28(b)) is amended by adding at the end the following new
			 subparagraph:
						
							(C)Exception for
				absence of preventive care deductibleA plan shall not fail to be
				treated as a MSA plan by reason of failing to have a deductible for preventive
				care (within the meaning of such term as applied for purposes of section
				223(c)(2)(C) of the Internal Revenue Code of
				1986).
							.
					(b)Effective
			 dateThe amendment made by this section shall take effect on
			 January 1, 2009.
					408.Permitting
			 individual contributions to Medicare Advantage MSA
					(a)In
			 generalParagraph (2) of
			 section 138(b) of the Internal Revenue Code of 1986 (defining Medicare
			 Advantage MSA) is amended by striking or at the end of
			 subparagraph (A), by inserting or at the end of subparagraph
			 (B), and by adding at the end the following new subparagraph:
						
							(C)any contributions
				by or for the benefit of the account holder (other than a contribution
				described in subparagraph (A)) for the taxable year, the sum of which do not
				exceed the difference of—
								(i)the amount of the annual deductible
				(described in section 1859(b)(3)(B) of the Social Security Act) for the MSA
				plan in which the individual is enrolled, over
								(ii)the amount of
				contributions described in subparagraph (A) for the taxable
				year,
								.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
					409.Allowing MSA
			 and HSA rollover to adult child of account holder
					(a)MSAs(1)Subparagraph (A) of section 220(f)(8) of
			 the Internal Revenue Code of 1986 (relating to treatment after death of account
			 holder) is amended—
							(A)by inserting or adult
			 child after surviving spouse,
							(B)by inserting or adult child, as
			 the case may be, after the spouse, and
							(C)by inserting or adult child after
			 spouse in the heading thereof.
							(2)Paragraph (8) of section 220(f) of such
			 Code is amended by adding at the end the following new subparagraph:
							
								(C)Adult
				childFor purposes of this paragraph, the term adult
				child means an individual—
									(i)who
				is a child of the deceased individual, and
									(ii)with respect to
				whom a deduction under section 151 would not be allowable to another taxpayer
				for a taxable year beginning in the calendar year in which such individual’s
				taxable year
				begins.
									.
						(b)HSAs(1)Subparagraph (A) of section 223(f)(8) of
			 such Code (relating to treatment after death of account beneficiary) is
			 amended—
							(A)by inserting or adult
			 child after surviving spouse,
							(B)by inserting or adult child, as
			 the case may be, after the spouse, and
							(C)by inserting or adult child after
			 spouse in the heading thereof.
							(2)Paragraph (8) of section 223(f) of
			 such Code is amended by adding at the end the following new
			 subparagraph:
							
								(C)Adult
				childFor purposes of this paragraph, the term adult
				child has the meaning given to such term by section
				220(f)(8)(C).
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
					410.Permitting
			 Medicare Advantage MSA funds to be used for wellness and fitness
			 programs
					(a)In
			 generalParagraph (1) of
			 section 138(c) of the Internal Revenue Code of 1986 (relating to special rules
			 for distributions) is amended by striking and at the end of
			 subparagraph (A), by striking the period at the end of subparagraph (B) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
						
							(C)qualified medical
				expenses shall include amounts paid to a gym for enrollment in a wellness or
				fitness
				program.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
					411.Health reimbursement
			 arrangements and spending arrangements in combination with health savings
			 accounts
					(a)In
			 generalSubparagraph (B) of section 223(c)(1) of the Internal
			 Revenue Code of 1986 (relating to certain coverage disregarded) is amended by
			 striking and at the end of clause (ii), by striking the period
			 at the end of clause (iii) and inserting , and, and by inserting
			 after clause (iii) the following new clause:
						
							(iv)coverage under a flexible spending
				arrangement or a health reimbursement arrangement, or both, which meets the
				requirements of paragraph
				(7).
							.
					(b)Combination
			 health reimbursement, savings, and spending
			 arrangementsSubsection (c) of section 223 of such Code (relating
			 to definitions and special rules), as amended by this Act, is amended by adding
			 at the end the following new paragraph:
						
							(7)Combined limit
				for contributions or credits to health reimbursement, arrangements and spending
				arrangements
								(A)In
				generalIn the case of
				coverage under a flexible spending arrangement or a health reimbursement
				arrangement, or both, such coverage meets the requirements of this paragraph
				if, with respect to an individual—
									(i)the sum of—
										(I)the amount
				allowable as a deduction under subsection (a),
										(II)the salary
				reduction amount elected by the individual and, if applicable, the employer
				contribution or credit allocated to the individual for the taxable year under
				the flexible spending arrangement (as defined in section 106(c)(2)),
				plus
										(III)the amounts that the individual is
				permitted, under the terms of the plan, to receive in reimbursements for the
				taxable year under the health reimbursement arrangement, does not exceed
										(ii)the sum of the
				annual deductible and the other annual out-of-pocket expenses (other than for
				premiums) required to be paid under the plan by the eligible individual for
				covered benefits.
									(B)Exceptions for
				disregarded coverageFor
				purposes of subparagraph (A)—
									(i)Certain flexible
				spending arrangementsAny
				flexible spending arrangement salary reduction amounts or employer
				contributions or credits that are restricted by the employer to use for
				coverage described in paragraph (1)(B) shall not be taken into account under
				subparagraph (A)(i)(II).
									(ii)Certain health
				reimbursement arrangementsAny reimbursements from a health
				reimbursement arrangement for coverage described in paragraph (1)(B) shall not
				be taken into account under subparagraph (A)(i)(III).
									(iii)Qualified HSA
				distributions from FSA and HRA terminationsAny qualified HSA
				distribution (as defined in section 106(e)) shall not be taken into account
				under subparagraph (A)(i).
									(C)TerminationCoverage
				shall not be treated as meeting the requirements of this paragraph for any
				taxable year beginning after December 31,
				2012.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
					412.Special rule for
			 certain medical expenses incurred before establishment of account
					(a)In
			 generalSubsection (d) of
			 section 223 of the Internal Revenue Code of 1986 is amended by redesignating
			 paragraph (4) as paragraph (5) and by inserting after paragraph (3) the
			 following new paragraph:
						
							(4)Certain medical
				expenses incurred before establishment of account treated as qualified
								(A)In
				generalFor purposes of paragraph (2), an expense shall not fail
				to be treated as a qualified medical expense solely because such expense was
				incurred before the establishment of the health savings account if such expense
				was incurred during the 60-day period beginning on the date on which the high
				deductible health plan is first effective.
								(B)Special
				rulesFor purposes of subparagraph (A)—
									(i)an
				individual shall be treated as an eligible individual for any portion of a
				month for which the individual is described in subsection (c)(1), determined
				without regard to whether the individual is covered under a high deductible
				health plan on the 1st day of such month, and
									(ii)the effective date of the health savings
				account is deemed to be the date on which the high deductible health plan is
				first effective after the date of the enactment of this paragraph.
									.
					(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to insurance purchased after December 31, 2008, in taxable years beginning
			 after such date.
					413.Allow both spouses
			 to make catch-up contributions to the same HSA account
					(a)In
			 generalParagraph (3) of section 223(b) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
						
							(C)Special rule
				where both spouses are eligible individuals with 1 accountIf—
								(i)an
				individual and the individual’s spouse have both attained age 55 before the
				close of the taxable year, and
								(ii)the spouse is not
				an account beneficiary of a health savings account as of the close of such
				year,
								the
				additional contribution amount shall be 200 percent of the amount otherwise
				determined under subparagraph
				(B)..
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
					414.FSA and HRA
			 Termination to fund HSAs
					(a)Grace period not
			 requiredSection 106(e)(2) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new sentence: A distribution shall not fail to be treated as a qualified
			 HSA distribution merely because the balance in such arrangement is determined
			 without regard to the requirement that unused amounts remaining at the end of a
			 plan year must be forfeited in the absence of a grace period..
					(b)Deposit in
			 limited FSA or HRA of funds in excess FSA or HRA termination
			 distributionParagraph (1) of section 106(e) of such Code is
			 amended by inserting before the period at the end thereof the following:
			 and the deposit of funds in excess of a qualified HSA distribution
			 amount into a health flexible spending account or health reimbursement
			 arrangement which is compatible with a health savings account and which, on the
			 date of such distribution, is a part of the employer’s plan.
					(c)Disclaimer of
			 disqualifying coverageSubparagraph (B) of section 223(c)(1) of
			 such Code, as amended by this Act, is amended by striking and at
			 the end of clause (iii), by striking the period at the end of clause (iv) and
			 inserting , and, and by inserting after clause (iv) the
			 following new clause:
						
							(v)any coverage
				(whether actual or prospective) otherwise described in subparagraph (A)(ii)
				which is disclaimed at the time of the creation or organization of the health
				savings
				account.
							.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
					BIncreased Access
			 to Health Insurance through HSAs
				421.Short
			 titleThis subtitle may be
			 cited as the Increased Access to
			 Health Insurance Act of 2008.
				422.Purchase of health
			 insurance from health savings accounts
					(a)In
			 generalParagraph (2) of section 223(d) of the Internal Revenue
			 Code of 1986 (defining qualified medical expenses) is amended to read as
			 follows:
						
							(2)Qualified medical
				expensesThe term
				qualified medical expenses means, with respect to an account
				beneficiary, amounts paid by such beneficiary for medical care (as defined in
				section 213(d)) for such individual, the spouse of such individual, and any
				dependent (as defined in section 152, determined without regard to subsections
				(b)(1), (b)(2), and (d)(1)(B) thereof) of such individual, but only to the
				extent such amounts are not compensated for by insurance or
				otherwise.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to insurance purchased after the date of the enactment of this Act in taxable
			 years beginning after such date.
					VHealth Care Tort
			 Reform
			501.Findings and
			 purpose
				(a)Findings
					(1)Effect on health
			 care access and costsCongress finds that our current civil
			 justice system is adversely affecting patient access to health care services,
			 better patient care, and cost-efficient health care, in that the health care
			 liability system is a costly and ineffective mechanism for resolving claims of
			 health care liability and compensating injured patients, and is a deterrent to
			 the sharing of information among health care professionals which impedes
			 efforts to improve patient safety and quality of care.
					(2)Effect on
			 interstate commerceCongress finds that the health care and
			 insurance industries are industries affecting interstate commerce and the
			 health care liability litigation systems existing throughout the United States
			 are activities that affect interstate commerce by contributing to the high
			 costs of health care and premiums for health care liability insurance purchased
			 by health care system providers.
					(3)Effect on
			 federal spendingCongress finds that the health care liability
			 litigation systems existing throughout the United States have a significant
			 effect on the amount, distribution, and use of Federal funds because of—
						(A)the large number
			 of individuals who receive health care benefits under programs operated or
			 financed by the Federal Government;
						(B)the large number
			 of individuals who benefit because of the exclusion from Federal taxes of the
			 amounts spent to provide them with health insurance benefits; and
						(C)the large number
			 of health care providers who provide items or services for which the Federal
			 Government makes payments.
						(b)PurposeIt
			 is the purpose of this title to implement reasonable, comprehensive, and
			 effective health care liability reforms designed to—
					(1)improve the
			 availability of health care services in cases in which health care liability
			 actions have been shown to be a factor in the decreased availability of
			 services;
					(2)reduce the
			 incidence of defensive medicine and lower the cost of health
			 care liability insurance, all of which contribute to the escalation of health
			 care costs;
					(3)ensure that
			 persons with meritorious health care injury claims receive fair and adequate
			 compensation, including reasonable noneconomic damages;
					(4)improve the
			 fairness and cost-effectiveness of our current health care liability system to
			 resolve disputes over, and provide compensation for, health care liability by
			 reducing uncertainty in the amount of compensation provided to injured
			 individuals; and
					(5)provide an
			 increased sharing of information in the health care system which will reduce
			 unintended injury and improve patient care.
					502.Encouraging
			 speedy resolution of claimsThe time for the commencement of a health
			 care lawsuit shall be 3 years after the date of manifestation of injury or 1
			 year after the claimant discovers, or through the use of reasonable diligence
			 should have discovered, the injury, whichever occurs first. In no event shall
			 the time for commencement of a health care lawsuit exceed 3 years after the
			 date of manifestation of injury unless tolled for any of the following—
				(1)upon proof of
			 fraud;
				(2)intentional
			 concealment; or
				(3)the presence of a
			 foreign body, which has no therapeutic or diagnostic purpose or effect, in the
			 person of the injured person.
				Actions by a
			 minor shall be commenced within 3 years from the date of the alleged
			 manifestation of injury except that actions by a minor under the full age of 6
			 years shall be commenced within 3 years of manifestation of injury or prior to
			 the minor’s 8th birthday, whichever provides a longer period. Such time
			 limitation shall be tolled for minors for any period during which a parent or
			 guardian and a health care provider or health care organization have committed
			 fraud or collusion in the failure to bring an action on behalf of the injured
			 minor.503.Compensating
			 patient injury
				(a)Unlimited Amount
			 of Damages for Actual Economic Losses in Health Care LawsuitsIn
			 any health care lawsuit, nothing in this title shall limit a claimant’s
			 recovery of the full amount of the available economic damages, notwithstanding
			 the limitation in
			 subsection (b).
				(b)Additional
			 Noneconomic DamagesIn any health care lawsuit, the amount of
			 noneconomic damages, if available, may be as much as $250,000, regardless of
			 the number of parties against whom the action is brought or the number of
			 separate claims or actions brought with respect to the same injury.
				(c)No Discount of
			 Award for Noneconomic DamagesFor purposes of applying the
			 limitation in
			 subsection (b), future noneconomic damages
			 shall not be discounted to present value. The jury shall not be informed about
			 the maximum award for noneconomic damages. An award for noneconomic damages in
			 excess of $250,000 shall be reduced either before the entry of judgment, or by
			 amendment of the judgment after entry of judgment, and such reduction shall be
			 made before accounting for any other reduction in damages required by law. If
			 separate awards are rendered for past and future noneconomic damages and the
			 combined awards exceed $250,000, the future noneconomic damages shall be
			 reduced first.
				(d)Fair Share
			 RuleIn any health care lawsuit, each party shall be liable for
			 that party’s several share of any damages only and not for the share of any
			 other person. Each party shall be liable only for the amount of damages
			 allocated to such party in direct proportion to such party’s percentage of
			 responsibility. Whenever a judgment of liability is rendered as to any party, a
			 separate judgment shall be rendered against each such party for the amount
			 allocated to such party. For purposes of this section, the trier of fact shall
			 determine the proportion of responsibility of each party for the claimant’s
			 harm.
				504.Maximizing
			 patient recovery
				(a)Court
			 Supervision of Share of Damages Actually Paid to ClaimantsIn any
			 health care lawsuit, the court shall supervise the arrangements for payment of
			 damages to protect against conflicts of interest that may have the effect of
			 reducing the amount of damages awarded that are actually paid to claimants. In
			 particular, in any health care lawsuit in which the attorney for a party claims
			 a financial stake in the outcome by virtue of a contingent fee, the court shall
			 have the power to restrict the payment of a claimant’s damage recovery to such
			 attorney, and to redirect such damages to the claimant based upon the interests
			 of justice and principles of equity. In no event shall the total of all
			 contingent fees for representing all claimants in a health care lawsuit exceed
			 the following limits:
					(1)40
			 percent of the first $50,000 recovered by the claimant(s).
					(2)331/3
			 percent of the next $50,000 recovered by the claimant(s).
					(3)25
			 percent of the next $500,000 recovered by the claimant(s).
					(4)15 percent of any
			 amount by which the recovery by the claimant(s) is in excess of
			 $600,000.
					(b)ApplicabilityThe
			 limitations in this section shall apply whether the recovery is by judgment,
			 settlement, mediation, arbitration, or any other form of alternative dispute
			 resolution. In a health care lawsuit involving a minor or incompetent person, a
			 court retains the authority to authorize or approve a fee that is less than the
			 maximum permitted under this section. The requirement for court supervision in
			 the first two sentences of
			 subsection (a) applies only in civil
			 actions.
				505.Additional
			 health tort reform benefitsIn
			 any health care lawsuit involving injury or wrongful death, any party may
			 introduce evidence of collateral source benefits. If a party elects to
			 introduce such evidence, any opposing party may introduce evidence of any
			 amount paid or contributed or reasonably likely to be paid or contributed in
			 the future by or on behalf of the opposing party to secure the right to such
			 collateral source benefits. No provider of collateral source benefits shall
			 recover any amount against the claimant or receive any lien or credit against
			 the claimant’s recovery or be equitably or legally subrogated to the right of
			 the claimant in a health care lawsuit involving injury or wrongful death. This
			 section shall apply to any health care lawsuit that is settled as well as a
			 health care lawsuit that is resolved by a fact finder. This section shall not
			 apply to section 1862(b) (42 U.S.C. 1395y(b)) or section 1902(a)(25) (42 U.S.C.
			 1396a(a)(25)) of the Social Security
			 Act.
			506.Punitive
			 damages
				(a)In
			 GeneralPunitive damages may, if otherwise permitted by
			 applicable State or Federal law, be awarded against any person in a health care
			 lawsuit only if it is proven by clear and convincing evidence that such person
			 acted with malicious intent to injure the claimant, or that such person
			 deliberately failed to avoid unnecessary injury that such person knew the
			 claimant was substantially certain to suffer. In any health care lawsuit where
			 no judgment for compensatory damages is rendered against such person, no
			 punitive damages may be awarded with respect to the claim in such lawsuit. No
			 demand for punitive damages shall be included in a health care lawsuit as
			 initially filed. A court may allow a claimant to file an amended pleading for
			 punitive damages only upon a motion by the claimant and after a finding by the
			 court, upon review of supporting and opposing affidavits or after a hearing,
			 after weighing the evidence, that the claimant has established by a substantial
			 probability that the claimant will prevail on the claim for punitive damages.
			 At the request of any party in a health care lawsuit, the trier of fact shall
			 consider in a separate proceeding—
					(1)whether punitive
			 damages are to be awarded and the amount of such award; and
					(2)the amount of
			 punitive damages following a determination of punitive liability.
					If a
			 separate proceeding is requested, evidence relevant only to the claim for
			 punitive damages, as determined by applicable State law, shall be inadmissible
			 in any proceeding to determine whether compensatory damages are to be
			 awarded.(b)Determining
			 Amount of Punitive Damages
					(1)Factors
			 consideredIn determining the amount of punitive damages, if
			 awarded, in a health care lawsuit, the trier of fact shall consider only the
			 following—
						(A)the severity of
			 the harm caused by the conduct of such party;
						(B)the duration of
			 the conduct or any concealment of it by such party;
						(C)the profitability
			 of the conduct to such party;
						(D)the number of
			 products sold or medical procedures rendered for compensation, as the case may
			 be, by such party, of the kind causing the harm complained of by the
			 claimant;
						(E)any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant; and
						(F)the amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.
						(2)Maximum
			 awardThe amount of punitive damages, if awarded, in a health
			 care lawsuit may be as much as $250,000 or as much as two times the amount of
			 economic damages awarded, whichever is greater. The jury shall not be informed
			 of this limitation.
					(c)No Punitive
			 Damages for Products That Comply With FDA Standards
					(1)In
			 general
						(A)No punitive
			 damages may be awarded against the manufacturer or distributor of a medical
			 product, or a supplier of any component or raw material of such medical
			 product, based on a claim that such product caused the claimant’s harm
			 where—
							(i)(I)such medical product was
			 subject to premarket approval, clearance, or licensure by the Food and Drug
			 Administration with respect to the safety of the formulation or performance of
			 the aspect of such medical product which caused the claimant’s harm or the
			 adequacy of the packaging or labeling of such medical product; and
								(II)such medical product was so approved,
			 cleared, or licensed; or
								(ii)such medical
			 product is generally recognized among qualified experts as safe and effective
			 pursuant to conditions established by the Food and Drug Administration and
			 applicable Food and Drug Administration regulations, including without
			 limitation those related to packaging and labeling, unless the Food and Drug
			 Administration has determined that such medical product was not manufactured or
			 distributed in substantial compliance with applicable Food and Drug
			 Administration statutes and regulations.
							(B)Rule of
			 constructionSubparagraph
			 (A) may not be construed as establishing the obligation of the
			 Food and Drug Administration to demonstrate affirmatively that a manufacturer,
			 distributor, or supplier referred to in such subparagraph meets any of the
			 conditions described in such subparagraph.
						(2)Liability of
			 health care providersA health care provider who prescribes, or
			 who dispenses pursuant to a prescription, a medical product approved, licensed,
			 or cleared by the Food and Drug Administration shall not be named as a party to
			 a product liability lawsuit involving such product and shall not be liable to a
			 claimant in a class action lawsuit against the manufacturer, distributor, or
			 seller of such product. Nothing in this paragraph prevents a court from
			 consolidating cases involving health care providers and cases involving
			 products liability claims against the manufacturer, distributor, or product
			 seller of such medical product.
					(3)PackagingIn
			 a health care lawsuit for harm which is alleged to relate to the adequacy of
			 the packaging or labeling of a drug which is required to have tamper-resistant
			 packaging under regulations of the Secretary of Health and Human Services
			 (including labeling regulations related to such packaging), the manufacturer or
			 product seller of the drug shall not be held liable for punitive damages unless
			 such packaging or labeling is found by the trier of fact by clear and
			 convincing evidence to be substantially out of compliance with such
			 regulations.
					(4)ExceptionParagraph
			 (1) shall not apply in any health care lawsuit in which—
						(A)a person, before
			 or after premarket approval, clearance, or licensure of such medical product,
			 knowingly misrepresented to or withheld from the Food and Drug Administration
			 information that is required to be submitted under the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.) or section 351 of the Public Health Service Act (42 U.S.C. 262) that
			 is material and is causally related to the harm which the claimant allegedly
			 suffered; or
						(B)a person made an
			 illegal payment to an official of the Food and Drug Administration for the
			 purpose of either securing or maintaining approval, clearance, or licensure of
			 such medical product.
						507.Authorization
			 of payment of future damages to claimants in health care lawsuits
				(a)In
			 GeneralIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, equaling or exceeding $50,000 is
			 made against a party with sufficient insurance or other assets to fund a
			 periodic payment of such a judgment, the court shall, at the request of any
			 party, enter a judgment ordering that the future damages be paid by periodic
			 payments. In any health care lawsuit, the court may be guided by the Uniform
			 Periodic Payment of Judgments Act promulgated by the National Conference of
			 Commissioners on Uniform State Laws.
				(b)ApplicabilityThis
			 section applies to all actions which have not been first set for trial or
			 retrial before the effective date of this title.
				508.DefinitionsIn this title:
				(1)Alternative
			 dispute resolution system; ADRThe term alternative dispute
			 resolution system or ADR means a system that provides for
			 the resolution of health care lawsuits in a manner other than through a civil
			 action brought in a State or Federal court.
				(2)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity, or subrogation, arising out of a health care liability
			 claim or action, and any person on whose behalf such a claim is asserted or
			 such an action is brought, whether deceased, incompetent, or a minor.
				(3)Collateral source
			 benefitsThe term collateral source benefits means
			 any amount paid or reasonably likely to be paid in the future to or on behalf
			 of the claimant, or any service, product, or other benefit provided or
			 reasonably likely to be provided in the future to or on behalf of the claimant,
			 as a result of the injury or wrongful death, pursuant to—
					(A)any State or
			 Federal health, sickness, income-disability, accident, or workers’ compensation
			 law;
					(B)any health,
			 sickness, income-disability, or accident insurance that provides health
			 benefits or income-disability coverage;
					(C)any contract or
			 agreement of any group, organization, partnership, or corporation to provide,
			 pay for, or reimburse the cost of medical, hospital, dental, or
			 income-disability benefits; and
					(D)any other publicly
			 or privately funded program.
					(4)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature. The term compensatory damages includes economic
			 damages and noneconomic damages, as such terms are defined in this
			 section.
				(5)Contingent
			 feeThe term contingent fee includes all
			 compensation to any person or persons which is payable only if a recovery is
			 effected on behalf of one or more claimants.
				(6)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provision of, use of, or
			 payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.
				(7)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care goods or
			 services or any medical product affecting interstate commerce, or any health
			 care liability action concerning the provision of health care goods or services
			 or any medical product affecting interstate commerce, brought in a State or
			 Federal court or pursuant to an alternative dispute resolution system, against
			 a health care provider, a health care organization, or the manufacturer,
			 distributor, supplier, marketer, promoter, or seller of a medical product,
			 regardless of the theory of liability on which the claim is based, or the
			 number of claimants, plaintiffs, defendants, or other parties, or the number of
			 claims or causes of action, in which the claimant alleges a health care
			 liability claim. Such term does not include a claim or action which is based on
			 criminal liability; which seeks civil fines or penalties paid to Federal,
			 State, or local government; or which is grounded in antitrust.
				(8)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider, a health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, regardless of the
			 theory of liability on which the claim is based, or the number of plaintiffs,
			 defendants, or other parties, or the number of causes of action, in which the
			 claimant alleges a health care liability claim.
				(9)Health care
			 liability claimThe term health care liability claim
			 means a demand by any person, whether or not pursuant to ADR, against a health
			 care provider, health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, including, but
			 not limited to, third-party claims, cross-claims, counter-claims, or
			 contribution claims, which are based upon the provision of, use of, or payment
			 for (or the failure to provide, use, or pay for) health care services or
			 medical products, regardless of the theory of liability on which the claim is
			 based, or the number of plaintiffs, defendants, or other parties, or the number
			 of causes of action.
				(10)Health care
			 organizationThe term health care organization means
			 any person or entity which is obligated to provide or pay for health benefits
			 under any health plan, including any person or entity acting under a contract
			 or arrangement with a health care organization to provide or administer any
			 health benefit.
				(11)Health care
			 providerThe term health care provider means any
			 person or entity required by State or Federal laws or regulations to be
			 licensed, registered, or certified to provide health care services, and being
			 either so licensed, registered, or certified, or exempted from such requirement
			 by other statute or regulation.
				(12)Health care
			 goods or servicesThe term health care goods or
			 services means any goods or services provided by a health care
			 organization, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, or treatment
			 of any human disease or impairment, or the assessment or care of the health of
			 human beings.
				(13)Malicious
			 intent to injureThe term malicious intent to injure
			 means intentionally causing or attempting to cause physical injury other than
			 providing health care goods or services.
				(14)Medical
			 productThe term medical product means a drug,
			 device, or biological product intended for humans, and the terms
			 drug, device, and biological product
			 have the meanings given such terms in sections 201(g)(1) and 201(h) of the
			 Federal Food, Drug and Cosmetic Act (21 U.S.C. 321(g)(1) and (h)) and section
			 351(a) of the Public Health Service
			 Act (42 U.S.C. 262(a)), respectively, including any component or raw
			 material used therein, but excluding health care services.
				(15)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.
				(16)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider, health care
			 organization, or a manufacturer, distributor, or supplier of a medical product.
			 Punitive damages are neither economic nor noneconomic damages.
				(17)RecoveryThe
			 term recovery means the net sum recovered after deducting any
			 disbursements or costs incurred in connection with prosecution or settlement of
			 the claim, including all costs paid or advanced by any person. Costs of health
			 care incurred by the plaintiff and the attorneys’ office overhead costs or
			 charges for legal services are not deductible disbursements or costs for such
			 purpose.
				(18)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific
			 Islands, and any other territory or possession of the United States, or any
			 political subdivision thereof.
				509.Effect on other
			 laws
				(a)Vaccine
			 Injury
					(1)To
			 the extent that title XXI of the Public Health
			 Service Act establishes a Federal rule of law applicable to a civil
			 action brought for a vaccine-related injury or death—
						(A)this title does
			 not affect the application of the rule of law to such an action; and
						(B)any rule of law
			 prescribed by this title in conflict with a rule of law of such title XXI shall
			 not apply to such action.
						(2)If there is an
			 aspect of a civil action brought for a vaccine-related injury or death to which
			 a Federal rule of law under title XXI of the Public Health Service Act does not apply, then
			 this title or otherwise applicable law (as determined under this title) will
			 apply to such aspect of such action.
					(b)Other Federal
			 LawExcept as provided in this section, nothing in this title
			 shall be deemed to affect any defense available to a defendant in a health care
			 lawsuit or action under any other provision of Federal law.
				510.State
			 flexibility and protection of states’ rights
				(a)Health Care
			 LawsuitsThe provisions governing health care lawsuits set forth
			 in this title preempt, subject to subsections (b) and (c), State law to the
			 extent that State law prevents the application of any provisions of law
			 established by or under this title. The provisions governing health care
			 lawsuits set forth in this title supersede chapter 171 of title 28, United
			 States Code, to the extent that such chapter—
					(1)provides for a
			 greater amount of damages or contingent fees, a longer period in which a health
			 care lawsuit may be commenced, or a reduced applicability or scope of periodic
			 payment of future damages, than provided in this title; or
					(2)prohibits the
			 introduction of evidence regarding collateral source benefits, or mandates or
			 permits subrogation or a lien on collateral source benefits.
					(b)Protection of
			 States’ Rights and Other Laws(1)Any issue that is not
			 governed by any provision of law established by or under this title (including
			 State standards of negligence) shall be governed by otherwise applicable State
			 or Federal law.
					(2)This title shall not preempt or
			 supersede any State or Federal law that imposes greater procedural or
			 substantive protections for health care providers and health care organizations
			 from liability, loss, or damages than those provided by this title or create a
			 cause of action.
					(c)State
			 FlexibilityNo provision of this title shall be construed to
			 preempt—
					(1)any State law
			 (whether effective before, on, or after the date of the enactment of this Act)
			 that specifies a particular monetary amount of compensatory or punitive damages
			 (or the total amount of damages) that may be awarded in a health care lawsuit,
			 regardless of whether such monetary amount is greater or lesser than is
			 provided for under this title, notwithstanding
			 section 4(a); or
					(2)any defense
			 available to a party in a health care lawsuit under any other provision of
			 State or Federal law.
					511.Applicability;
			 effective dateThis title
			 shall apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this Act, except that any health care
			 lawsuit arising from an injury occurring prior to the date of the enactment of
			 this Act shall be governed by the applicable statute of limitations provisions
			 in effect at the time the injury occurred.
			512.Sense of
			 CongressIt is the sense of
			 Congress that a health insurer should be liable for damages for harm caused
			 when it makes a decision as to what care is medically necessary and
			 appropriate.
			VIHealth Information Technology
			AAssisting the Development of Health
			 Information Technology
				601.PurposeIt is the purpose of this subtitle to
			 promote the utilization of health record banking by improving the coordination
			 of health information through an infrastructure for the secure and authorized
			 exchange and use of healthcare information.
				602.Health record banking
					(a)EstablishmentNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall
			 promulgate regulations to provide for the certification and auditing of the
			 banking of electronic medical records.
					(b)General
			 rightsAn individual who has
			 a health record contained in a health record bank shall maintain ownership over
			 the health record and shall have the right to review the contents of the
			 record.
					603.Application of Federal and State security
			 and confidentiality standards
					(a)In generalCurrent Federal security and
			 confidentiality standards and State security and confidentiality laws shall
			 apply to this subtitle until such time as Congress acts to amend such
			 standards.
					(b)DefinitionsIn this section:
						(1)Current Federal security and
			 confidentiality standardsThe
			 term current Federal security and confidentiality standards means
			 the Federal privacy standards established pursuant to section 264(c) of the
			 Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2
			 note) and security standards established under section 1173(d) of the Social
			 Security Act (42 U.S.C. 1320d–2(d)).
						(2)State security and confidentiality
			 lawsThe term State
			 security and confidentiality laws means State laws and regulations
			 relating to the privacy and confidentiality of individually identifiable health
			 information or to the security of such information.
						(3)StateThe term State has the meaning
			 given such term for purposes of title XI of the Social Security Act, as
			 provided under section 1101(a) of such Act (42 U.S.C. 1301(a)).
						BPromoting the Use of Health Information
			 Technology to Better Coordinate Health Care 
				611.Safe harbors to antikickback civil
			 penalties and criminal penalties for provision of health information technology
			 and training services
					(a)For Civil PenaltiesSection 1128A of the
			 Social Security Act (42 U.S.C.
			 1320a–7a) is amended—
						(1)in subsection (b), by adding at the end the
			 following new paragraph:
							
								(4)For purposes of this subsection,
				inducements to reduce or limit services described in paragraph (1) shall not
				include the practical or other advantages resulting from health information
				technology or related installation, maintenance, support, or training
				services.
								;
				and
						(2)in subsection (i), by adding at the end the
			 following new paragraph:
							
								(8)The term health information
				technology means hardware, software, license, right, intellectual
				property, equipment, or other information technology (including new versions,
				upgrades, and connectivity) designed or provided primarily for the electronic
				creation, maintenance, or exchange of health information to better coordinate
				care or improve health care quality, efficiency, or
				research.
								.
						(b)For Criminal PenaltiesSection 1128B of such Act (42 U.S.C.
			 1320a–7b) is amended—
						(1)in subsection (b)(3)—
							(A)in subparagraph (G), by striking
			 and at the end;
							(B)in the subparagraph (H) added by section
			 237(d) of the Medicare Prescription Drug, Improvement, and Modernization Act of
			 2003 (Public Law 108–173; 117 Stat. 2213)—
								(i)by moving such subparagraph 2 ems to the
			 left; and
								(ii)by striking the period at the end and
			 inserting a semicolon;
								(C)in the subparagraph (H) added by section
			 431(a) of such Act (117 Stat. 2287)—
								(i)by redesignating such subparagraph as
			 subparagraph (I);
								(ii)by moving such subparagraph 2 ems to the
			 left; and
								(iii)by striking the period at the end and
			 inserting ; and; and
								(D)by adding at the end the following new
			 subparagraph:
								
									(J)any nonmonetary remuneration (in the form
				of health information technology, as defined in section 1128A(i)(8), or related
				installation, maintenance, support or training services) made to a person by a
				specified entity (as defined in subsection (g)) if—
										(i)the provision of such remuneration is
				without an agreement between the parties or legal condition that—
											(I)limits or restricts the use of the health
				information technology to services provided by the physician to individuals
				receiving services at the specified entity;
											(II)limits or restricts the use of the health
				information technology in conjunction with other health information technology;
				or
											(III)conditions the provision of such
				remuneration on the referral of patients or business to the specified
				entity;
											(ii)such remuneration is arranged for in a
				written agreement that is signed by the parties involved (or their
				representatives) and that specifies the remuneration solicited or received (or
				offered or paid) and states that the provision of such remuneration is made for
				the primary purpose of better coordination of care or improvement of health
				quality, efficiency, or research; and
										(iii)the specified entity providing the
				remuneration (or a representative of such entity) has not taken any action to
				disable any basic feature of any hardware or software component of such
				remuneration that would permit
				interoperability.
										;
				and
							(2)by adding at the end the following new
			 subsection:
							
								(g)Specified Entity DefinedFor purposes of subsection (b)(3)(J), the
				term specified entity means an entity that is a hospital, group
				practice, prescription drug plan sponsor, a Medicare Advantage organization, or
				any other such entity specified by the Secretary, considering the goals and
				objectives of this section, as well as the goals to better coordinate the
				delivery of health care and to promote the adoption and use of health
				information
				technology.
								.
						(c)Effective Date and Effect on State
			 Laws
						(1)Effective
			 dateThe amendments made by
			 subsections (a) and (b) shall take effect on the date that is 120 days after
			 the date of the enactment of this Act.
						(2)Preemption of state lawsNo State (as defined in section 1101(a) of
			 the Social Security Act (42 U.S.C.
			 1301(a)) for purposes of title XI of such Act) shall have in effect a State law
			 that imposes a criminal or civil penalty for a transaction described in section
			 1128A(b)(4) or section 1128B(b)(3)(J) of such Act, as added by subsections
			 (a)(1) and (b), respectively, if the conditions described in the respective
			 provision, with respect to such transaction, are met.
						(d)Study and Report To Assess Effect of Safe
			 Harbors on Health System
						(1)In generalThe Secretary of Health and Human Services
			 shall conduct a study to determine the impact of each of the safe harbors
			 described in paragraph (3). In particular, the study shall examine the
			 following:
							(A)The effectiveness of each safe harbor in
			 increasing the adoption of health information technology.
							(B)The types of health information technology
			 provided under each safe harbor.
							(C)The extent to which the financial or other
			 business relationships between providers under each safe harbor have changed as
			 a result of the safe harbor in a way that adversely affects or benefits the
			 health care system or choices available to consumers.
							(D)The impact of the adoption of health
			 information technology on health care quality, cost, and access under each safe
			 harbor.
							(2)ReportNot later than 3 years after the effective
			 date described in subsection (c)(1), the Secretary of Health and Human Services
			 shall submit to Congress a report on the study under paragraph (1).
						(3)Safe harbors describedFor purposes of paragraphs (1) and (2), the
			 safe harbors described in this paragraph are—
							(A)the safe harbor under section 1128A(b)(4)
			 of such Act (42 U.S.C. 1320a–7a(b)(4)), as added by subsection (a)(1);
			 and
							(B)the safe harbor under section
			 1128B(b)(3)(J) of such Act (42 U.S.C. 1320a–7b(b)(3)(J)), as added by
			 subsection (b).
							612.Exception to limitation on certain
			 physician referrals (under stark) for provision of health information
			 technology and training services to health care professionals
					(a)In GeneralSection 1877(b) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)) is amended by adding at the end the following new paragraph:
						
							(6)Information technology and training
				services
								(A)In generalAny nonmonetary remuneration (in the form
				of health information technology or related installation, maintenance, support
				or training services) made by a specified entity to a physician if—
									(i)the provision of such remuneration is
				without an agreement between the parties or legal condition that—
										(I)limits or restricts the use of the health
				information technology to services provided by the physician to individuals
				receiving services at the specified entity;
										(II)limits or restricts the use of the health
				information technology in conjunction with other health information technology;
				or
										(III)conditions the provision of such
				remuneration on the referral of patients or business to the specified
				entity;
										(ii)such remuneration is arranged for in a
				written agreement that is signed by the parties involved (or their
				representatives) and that specifies the remuneration made and states that the
				provision of such remuneration is made for the primary purpose of better
				coordination of care or improvement of health quality, efficiency, or research;
				and
									(iii)the specified entity (or a representative
				of such entity) has not taken any action to disable any basic feature of any
				hardware or software component of such remuneration that would permit
				interoperability.
									(B)Health information technology
				definedFor purposes of this
				paragraph, the term health information technology means hardware,
				software, license, right, intellectual property, equipment, or other
				information technology (including new versions, upgrades, and connectivity)
				designed or provided primarily for the electronic creation, maintenance, or
				exchange of health information to better coordinate care or improve health care
				quality, efficiency, or research.
								(C)Specified entity definedFor purposes of this paragraph, the term
				specified entity means an entity that is a hospital, group
				practice, prescription drug plan sponsor, a Medicare Advantage organization, or
				any other such entity specified by the Secretary, considering the goals and
				objectives of this section, as well as the goals to better coordinate the
				delivery of health care and to promote the adoption and use of health
				information
				technology.
								.
					(b)Effective Date; Effect on State
			 Laws
						(1)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date that is 120 days after the date of
			 the enactment of this Act.
						(2)Preemption of state lawsNo State (as defined in section 1101(a) of
			 the Social Security Act (42 U.S.C.
			 1301(a)) for purposes of title XI of such Act) shall have in effect a State law
			 that imposes a criminal or civil penalty for a transaction described in section
			 1877(b)(6) of such Act, as added by subsection (a), if the conditions described
			 in such section, with respect to such transaction, are met.
						(c)Study and Report To Assess Effect of
			 Exception on Health System
						(1)In generalThe Secretary of Health and Human Services
			 shall conduct a study to determine the impact of the exception under section
			 1877(b)(6) of such Act (42 U.S.C. 1395nn(b)(6)), as added by subsection (a). In
			 particular, the study shall examine the following:
							(A)The effectiveness of the exception in
			 increasing the adoption of health information technology.
							(B)The types of health information technology
			 provided under the exception.
							(C)The extent to which the financial or other
			 business relationships between providers under the exception have changed as a
			 result of the exception in a way that adversely affects or benefits the health
			 care system or choices available to consumers.
							(D)The impact of the adoption of health
			 information technology on health care quality, cost, and access under the
			 exception.
							(2)ReportNot later than 3 years after the effective
			 date described in subsection (b)(1), the Secretary of Health and Human Services
			 shall submit to Congress a report on the study under paragraph (1).
						613.Rules of construction regarding use of
			 consortia
					(a)Application to Safe Harbor From Criminal
			 PenaltiesSection 1128B(b)(3)
			 of the Social Security Act (42 U.S.C.
			 1320a–7b(b)(3)) is amended by adding after and below subparagraph (J), as added
			 by section 611(b)(1), the following: For purposes of subparagraph (J),
			 nothing in such subparagraph shall be construed as preventing a specified
			 entity, consistent with the specific requirements of such subparagraph, from
			 forming a consortium composed of health care providers, payers, employers, and
			 other interested entities to collectively purchase and donate health
			 information technology, or from offering health care providers a choice of
			 health information technology products in order to take into account the
			 varying needs of such providers receiving such products..
					(b)Application to Stark
			 ExceptionParagraph (6) of
			 section 1877(b) of the Social Security
			 Act (42 U.S.C. 1395nn(b)), as added by section 612(a), is amended by
			 adding at the end the following new subparagraph:
						
							(D)Rule of constructionFor purposes of subparagraph (A), nothing
				in such subparagraph shall be construed as preventing a specified entity,
				consistent with the specific requirements of such subparagraph, from—
								(i)forming a consortium composed of health
				care providers, payers, employers, and other interested entities to
				collectively purchase and donate health information technology; or
								(ii)offering health care providers a choice of
				health information technology products in order to take into account the
				varying needs of such providers receiving such
				products.
								.
					
